Exhibit 10.2

--------------------------------------------------------------------------------

 



Published CUSIP Numbers:
Deal:
Revolver Facility:

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 24, 2007

among

BOYD GAMING CORPORATION,


as the Borrower,



BANK OF AMERICA, N.A.,


as Administrative Agent and L/C Issuer,



WELLS FARGO BANK, N.A.,


as Syndication Agent and Swing Line Lender



CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH BANK USA
and
WACHOVIA BANK, NATIONAL ASSOCIATION,


as Co-Documentation Agents





and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES INC.
WACHOVIA BANK, NATIONAL ASSOCIATION


and
WELLS FARGO BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------



    CONTENTS     Clause       Page           ARTICLE I   DEFINITIONS AND
ACCOUNTING TERMS     1.01   Defined Terms   1 1.02   Other Interpretive
Provisions   22 1.03   Accounting Terms   22 1.04   Rounding   23 1.05  
References to Agreements and Laws   23 1.06   Times of Day   23 1.07   Letter of
Credit Amounts   23           ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS
  23 2.01   Committed Loans   24 2.02   Borrowings, Conversions and
Continuations of Committed Loans   24 2.03   Letters of Credit   25 2.04   Swing
Line Loans   33 2.05   Prepayments   36 2.06   Termination or Reduction of
Commitments   37 2.07   Repayment of Loans   37 2.08   Interest   37 2.09   Fees
  38 2.10   Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate   39 2.11   Evidence of Debt   39 2.12   Payments Generally   40
2.13   Sharing of Payments   41 2.14   Increase in Commitments   42          
ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY   43 3.01   Taxes   43 3.02
  Illegality   44 3.03   Inability to Determine Rates   45 3.04   Increased Cost
and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans.   45
3.05   Compensation for Losses   46 3.06   Matters Applicable to all Requests
for Compensation   46 3.07   Survival   47           ARTICLE IV   CONDITIONS
PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS   47 4.01   Conditions of
Effectiveness   47

--------------------------------------------------------------------------------



    CONTENTS     Clause       Page           4.02   Conditions to all Credit
Extensions   49           ARTICLE V   REPRESENTATIONS AND WARRANTIES   50 5.01  
Existence, Qualification and Power; Compliance with Laws   50 5.02  
Authorization; No Contravention   50 5.03   Governmental Authorization; Other
Consents   50 5.04   Binding Effect   50 5.05   Financial Statements; No
Material Adverse Effect   51 5.06   Litigation   51 5.07   No Default   51 5.08
  Ownership of Property; Liens   51 5.09   Environmental Compliance   52 5.10  
Insurance   52 5.11   Taxes   52 5.12   ERISA Compliance   52 5.13  
Subsidiaries   53 5.14   Margin Regulations; Investment Company Act   53 5.15  
Disclosure   53 5.16   Intellectual Property; Licenses, Etc   53 5.17  
Collateral Documents   54           ARTICLE VI   AFFIRMATIVE COVENANTS   54 6.01
  Financial Statements   54 6.02   Certificates; Other Information   55 6.03  
Notices   56 6.04   Preservation of Existence, Etc   57 6.05   Maintenance of
Properties   57 6.06   Maintenance of Insurance   57 6.07   Compliance with Laws
  58 6.08   Books and Records   58 6.09   Inspection Rights   58 6.10   Use of
Proceeds   58 6.11   Environmental Covenant   58 6.12   Accuracy of Information
  59 6.13   Additional Guarantors   59           ARTICLE VII   NEGATIVE
COVENANTS   59 7.01   Liens   59

-ii-

--------------------------------------------------------------------------------



    CONTENTS     Clause       Page           7.02   Investments   60 7.03  
Indebtedness   61 7.04   Fundamental Changes   62 7.05   Dispositions   62 7.06
  Restricted Payments   63 7.07   Change in Nature of Business   64 7.08  
Transactions with Affiliates   64 7.09   Negative Pledges and Other Contractual
Restrictions   64 7.10   Financial Covenants   64 7.11   Use of Proceeds   65  
        ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES   65 8.01   Events of
Default   65 8.02   Remedies Upon Event of Default   68 8.03   Application of
Funds   68           ARTICLE IX   ADMINISTRATIVE AGENT   69 9.01   Appointment
and Authority.   69 9.02   Rights as a Lender   70 9.03   Exculpatory Provisions
  70 9.04   Reliance by Administrative Agent   71 9.05   Delegation of Duties  
71 9.06   Resignation of Administrative Agent   71 9.07   Non-Reliance on
Administrative Agent and Other Lenders   72 9.08   No Other Duties, Etc   73
9.09   Administrative Agent May File Proofs of Claim   73 9.10   Collateral and
Guaranty Matters   73           ARTICLE X   MISCELLANEOUS   74 10.01  
Amendments, Etc   74 10.02   Notices and Other Communications; Facsimile Copies
  76 10.03   No Waiver; Cumulative Remedies   77 10.04   Attorney Costs,
Expenses and Taxes   78 10.05   Indemnification by the Borrower; Reimbursement
by Lenders; Waiver   78 10.06   Payments Set Aside   80 10.07   Successors and
Assigns   80 10.08   Confidentiality   85 10.09   Set-off   85

-iii-

--------------------------------------------------------------------------------



    CONTENTS     Clause       Page           10.10   Interest Rate Limitation  
86 10.11   Counterparts   86 10.12   Integration   86 10.13   Survival of
Representations and Warranties   86 10.14   Severability   87 10.15   Tax Forms
  87 10.16   Replacement of Lenders   88 10.17   Governing Law   89 10.18  
Waiver of Right to Trial by Jury   89 10.19   USA PATRIOT Act Notice   89 10.20
  OFAC   90 10.21   Designation as Senior Debt   90 10.22   Gaming Boards   90
10.23   Gaming Regulations   90

-iv-

--------------------------------------------------------------------------------



    CONTENTS     Clause       Page

SCHEDULES

2.01    Commitments and Pro Rata Shares
2.03    Existing Letters of Credit
5.06    Litigation
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments
5.16    Intellectual Property Matters
7.01    Existing Liens
7.02    Identified Investments
7.03    Existing Indebtedness
10.02    Administrative Agent's Office, Certain Addresses for Notices

EXHIBITS

Form of


A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Note
C-2    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Guaranty
G    Opinion Matters
H    Pledge Agreement



-v-

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is entered into
as of May 24, 2007, among BOYD GAMING CORPORATION, a Nevada corporation (the
"Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), BANK OF AMERICA, N.A. ("Bank of
America"), as Administrative Agent and L/C Issuer, and WELLS FARGO BANK, N.A.,
as Swing Line Lender.

The Borrower, various lenders and Bank of America, as administrative agent for
such lenders, are parties to that certain Credit Agreement dated as of May 20,
2004, as the same has been amended prior to the date hereof (as so amended, the
"Existing Credit Agreement"). The Borrower, the Lenders and the Administrative
Agent have agreed that the Existing Credit Agreement shall be amended and
restated in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms

. As used in this Agreement, the following terms shall have the meanings set
forth below:



"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the

1

--------------------------------------------------------------------------------



Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

"Aggregate Commitments" means the Commitments of all the Lenders.

"Aggregate Revolving Commitments" means the Revolving Commitments of all
Revolving Lenders. As of the Closing Date, the Aggregate Revolving Commitments
are $4,000,000,000.

"Agreement" means this Credit Agreement.

"Applicable Rate" means in the case of Credit Extensions under the Revolving
Commitment, (a) from the Closing Date until December 31, 2007, all pricing shall
be determined by reference to Level 3 below, and (b) beginning January 1, 2008,
the following rates per annum (expressed in basis points), based upon the Total
Leverage Ratio as set forth below:

Applicable Rate

Pricing Level

Total Leverage Ratio

Unused Fee

Eurodollar Rate + Letters of Credit

Base Rate +

1

<

3.50x

20.0

62.5

.0

2

3.50x < x < 4.00x

20.0

87.5

.0

3

4.00x < x < 4.50x

25.0

100.0

.0

4

4.50x < x < 5.00x

25.0

112.5

.0

5

5.00x < x < 5.50x

30.0

137.5

12.5

6

> 5.50x

35.0

162.5

37.5

The Applicable Rate beginning January 1, 2008 shall be based on the Total
Leverage Ratio as of September 30, 2007. Any subsequent increase or decrease in
the Applicable Rate resulting from a change in the Total Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with Section 6.02(b), then Pricing Level 6 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day after the date such certificate is delivered.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arrangers" means Banc of America Securities LLC, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities Inc., Wachovia Bank, National Association
and Wells Fargo Bank, N.A., in their capacities as joint lead arrangers and
joint book managers.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

2

--------------------------------------------------------------------------------



"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit E.

"Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

"Availability Period" means the period from and including the Effective Date to
the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Lender to make
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

"Bank of America" means Bank of America, N.A. and its successors.

"Bankruptcy Code" means the Bankruptcy Reform Act of 1978, 11 U.S.C. 101 et
seq., as amended.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.

"Borgata" means the Borgata Hotel, Casino and Spa in Atlantic City, New Jersey
which is owned by MDDC.

"Borgata EBIT" means for any period, the consolidated earnings of MDDC before
interest expense, taxes, non-cash rent expense, preopening expenses, share-based
compensation expense, non-cash change in value of derivative instruments,
charges for the early retirement of

3

--------------------------------------------------------------------------------



debt, non-recurring non-cash losses (or gains), acquisition and merger related
charges, and extraordinary items, all as determined in accordance with GAAP,
plus (or minus) any loss (or gain) arising from a change in GAAP.

"Borrower" has the meaning specified in the introductory paragraph hereto.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

"Boyd Family" means William S. Boyd, any direct descendant or spouse of such
person, any direct descendant of such spouse, and any trust or other estate in
which each person who has a beneficial interest directly or indirectly through
one or more intermediaries in any Capital Stock of the Borrower is one of the
foregoing persons.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

"Capital Stock" means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.

"Cash Collateralize" has the meaning specified in Section 2.03(g).

"Change of Control" means the occurrence of any of the following: (i) the
consummation of any transaction, the result of which any "person" or "group"
(within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any
successor provision to either of the foregoing, including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Boyd Family and
other than a Restricted Subsidiary, becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act, except that a Person shall be deemed to
have "beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of 50% or more of the total voting power of all classes of the Voting
Stock of the Borrower and/or warrants or options to acquire such Voting Stock,
calculated on a fully diluted basis; provided that for purposes of this
clause (i), the members of the Boyd Family shall be deemed to beneficially own
any Voting Stock of a corporation held by any other corporation (the "parent
corporation") so long as the members of the Boyd Family beneficially own (as so
defined), directly or indirectly through one or more intermediaries, in the
aggregate 50% or more of the total voting power of the Voting Stock of the
parent corporation; (ii) the sale, lease, conveyance or other transfer of all or
substantially all of the property of the Borrower (other than to any Restricted
Subsidiary); (iii) the approval of any plan of liquidation or dissolution of the
Borrower by the stockholders of

4

--------------------------------------------------------------------------------



the Borrower; (iv) the Borrower consolidates with or merges into another Person
or any Person consolidates with or merges into the Borrower in any such event
pursuant to a transaction in which the outstanding Voting Stock of the Borrower
is reclassified into or exchanged for cash, securities or other property, other
than any such transaction where (a) the outstanding Voting Stock of the Borrower
is reclassified into or exchanged for Voting Stock of the surviving corporation
that is Capital Stock and (b) the holders of the Voting Stock of the Borrower
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the Voting Stock of the surviving corporation immediately after
such transaction in substantially the same proportion as before the transaction;
(v) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election or appointment by such board or whose nomination for
election by the stockholders of the Borrower was approved by a vote of either
(a) 66 2/3% of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved, or (b) members of the Boyd Family who beneficially own
(as defined for purposes of clause (i) above), directly or indirectly through
one or more intermediaries, in the aggregate 50% or more of the total voting
power of the Voting Stock of the Borrower), cease for any reason to constitute a
majority of the Board of Directors then in office; or (vi) any change in control
(or similar event, however denominated) with respect to the Borrower shall occur
under and as defined in any indenture or agreement to which the Borrower is a
party with an outstanding principal amount equal or greater than $100,000,000.

"Closing Date" means the date that this Agreement has been executed by all
parties hereto.

"Code" means the Internal Revenue Code of 1986.

"Collateral" means the Property described in the Pledge Agreement and any
additional Property pledged to the Administrative Agent pursuant to
Section 6.13.

"Commercial Letter of Credit" means each Letter of Credit issued to support the
purchase of goods that is determined to be a commercial letter of credit by the
Issuing Bank.

"Commitment" means for each Lender, such Lender's Revolving Commitment and/or
Term Loan Commitment.

"Commitments" means the Revolving Commitments and the Term Loan Commitments.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.14 or by each of the Revolving Lenders pursuant to Section 2.01.

"Committed Loan" means a Loan made or to be made by a Lender pursuant to
Section 2.01 or Section 2.14.

"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar

5

--------------------------------------------------------------------------------



Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.

"Consolidated EBITDA" means, for any period, the Borrower and its Restricted
Subsidiaries' consolidated earnings before interest expense, taxes,
depreciation, amortization, non-cash rent expense, preopening expenses,
share-based compensation expense, non-cash change in value of derivative
instruments, charges for the early retirement of debt, non-recurring non-cash
losses (or gains), acquisition and merger related charges, and extraordinary
items, all as determined in accordance with GAAP ("EBITDA"), plus (or minus)
without duplication, the EBITDA during such twelve month period for any
Restricted Subsidiary acquired (or disposed of ) by the Borrower during such
period, in either case, plus (or minus) any loss (or gain) arising from a change
in GAAP, plus 50% of Borgata EBIT to the extent that on the date of
determination, no Event of Default under and as defined in Borgata's bank credit
agreement has occurred and is continuing, and plus (after the same shall have
been open for at least one full calendar month) the annualized pro forma EBITDA
of any new Venture of the Borrower and its Restricted Subsidiaries (including
the Dania Jai Alai development project). "Consolidated EBITDA" shall exclude the
Consolidated EBITDA of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower's Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money, (b) the aggregate
amount of all capital lease obligations, and (c) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) and (b) above of
Persons other than the Borrower or any Restricted Subsidiary. Notwithstanding
the foregoing, Consolidated Funded Indebtedness shall not include any Defeased
Indebtedness. The amount of Consolidated Funded Indebtedness shall be deemed to
be zero with respect to (i) any letter of credit, unless and until a drawing is
made with respect thereto, and (ii) any Guarantee, unless and until demand for
payment is made with respect thereto. "Consolidated Funded Indebtedness" shall
exclude the Consolidated Funded Indebtedness of each Unrestricted Subsidiary and
all Subsidiaries of any Unrestricted Subsidiary.

"Consolidated Gross Revenue" means, as of the end of any fiscal quarter of the
Borrower, the gross revenue of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date, excluding the Consolidated
Gross Revenue of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

"Consolidated Total Assets" means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date excluding the Consolidated Total
Assets of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

6

--------------------------------------------------------------------------------



"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" has the meaning specified in the definition of "Affiliate."

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Dania Jai Alai" means, collectively, FGB Development, Inc., a Florida
corporation,

The Aragon Group, Inc., a Florida corporation, and Summersport Enterprises,
LLLP, a Florida limited liability limited partnership.



"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, to
the fullest extent permitted by applicable Laws.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Defeased Indebtedness" means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside by the Borrower, (c) for which
amounts are set aside in trust or are held by a representative of the holders of
such Indebtedness or any third party escrow agent pending satisfaction or waiver
of the conditions for the release of such funds, or (d) that has otherwise been
defeased to the satisfaction of the Administrative Agent.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

"Dollar" and "$" mean lawful money of the United States.

7

--------------------------------------------------------------------------------



"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

"Echelon" means the proposed development by Echelon Resorts, LLC of the
approximately 65 acre site on Las Vegas Boulevard South in Las Vegas, Nevada.

"Echelon Resorts, LLC" means Echelon Resorts, LLC, a Nevada limited liability
company and wholly-owned Restricted Subsidiary of the Borrower.

"Effective Date" means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and in the case of assignments of Revolving
Commitments only, the L/C Issuer and the Swing Line Lender, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrower or any of the Borrower's Affiliates or Subsidiaries.

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any

8

--------------------------------------------------------------------------------



ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

"Eurodollar Rate" means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate, as published by Reuters (or other commercially available source providing
quotations of such rate as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
"Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

"Eurodollar Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

"Event of Default" has the meaning specified in Section 8.01.

"Exchange Act" means the Securities Exchange Act of 1934.

"Existing Credit Agreement" has the meaning specified in the second introductory
paragraph hereto.

"Existing Letters of Credit" means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03 (as such
Schedule may be updated prior to the Effective Date), which shall be deemed
outstanding as Letters of Credit hereunder as of the Closing Date pursuant to
Section 2.03(a).

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

9

--------------------------------------------------------------------------------



multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

"Fee Letter" means that certain letter agreement dated April 2, 2007, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.

"Foreign Lender" has the meaning specified in Section 10.15(a)(i).

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Gaming Board" means any governmental agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.

"Gaming Laws" means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

"Gaming License" means any license, permit, franchise or other authorization
from any governmental authority required to own, lease, operate or otherwise
conduct the gaming business of the Borrower or any of its Subsidiaries,
including all licenses granted under Gaming Laws.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

"Granting Lender" has the meaning specified in Section 10.07(g).

"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

10

--------------------------------------------------------------------------------



payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, keep well arrangements, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The term "Guarantee" as a verb has a corresponding meaning.

"Guarantors" means those Persons identified as a Guarantor on Schedule 5.13 and
any other Subsidiary that executes a Guaranty; provided that (i) any Guarantor
that is not identified on Schedule 5.13 as a Guarantor and that is not a
Significant Subsidiary, (ii) any Guarantor that is sold or otherwise transferred
in a Disposition permitted by Section 7.05, and (iii) Boyd Atlantic City, Inc.,
a New Jersey corporation, may be released from the Guaranty in accordance with
Section 9.11 and thereafter such Person shall no longer be a "Guarantor" or a
"Loan Party" for purposes of any Loan Document.

"Guaranty" means the guaranty executed and delivered by the Guarantors pursuant
to Section 4.01(a)(iii), and any amendment to guaranty executed and delivered by
a Subsidiary pursuant to Section 6.13 hereof, which shall be substantially in
the form of Exhibit F hereto, as amended, supplemented or otherwise modified
from time to time.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness;

(b) all direct or contingent obligations of such Person arising under Standby
Letters of Credit unpaid at draw, bankers' acceptances, bank guaranties, surety
bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract in respect of
interest rate hedging;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

11

--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(f) capital leases.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Indebtedness shall not include any Defeased Indebtedness. The
amount of any Indebtedness consisting of a Guarantee shall be deemed to be zero,
unless and until demand for payment is made under such Guarantee.

"Indemnified Liabilities" has the meaning specified in Section 10.05.

"Indemnitees" has the meaning specified in Section 10.05.

"Interest Coverage Ratio" means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA to (b) consolidated interest expense (as defined in
GAAP) of the Borrower and its Restricted Subsidiaries for such period.
Consolidated interest expense shall exclude the interest expense of each
Unrestricted Subsidiary and all Subsidiaries of Unrestricted Subsidiaries.

"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is requested by the Borrower and determined by the
Administrative Agent to be available in the eurodollar market; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

12

--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

"Investment" means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment consisting of a Guarantee shall be
deemed to be zero, unless and until demand for payment is made under such
Guarantee.

"IP Rights" has the meaning specified in Section 5.16.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Revolving Lender, such Revolving
Lender's funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

13

--------------------------------------------------------------------------------



"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder and in its capacity as issuer of the Existing Letters of
Credit, any other Lender approved by the Borrower and the Administrative Agent
or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Letter of Credit" means any Standby Letter of Credit or Commercial Letter of
Credit issued hereunder and shall include the Existing Letters of Credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the fifth Business Day prior to the
Revolving Loan Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(i).

"Letter of Credit Sublimit" means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

"License Revocation" means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

14

--------------------------------------------------------------------------------



"Loan Documents" means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Pledge Agreement and the Guaranty.

"Loan Parties" means, collectively, the Borrower and each Guarantor.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

"Maturity Date" means, as the context may require, the Revolving Loan Maturity
Date or the Term Loan Maturity Date.

"MDDC" means Marina District Development Company, LLC, a New Jersey limited
liability company, which is wholly owned by Marina District Development Holding
Co., LLC, a New Jersey limited liability company, which as of the Closing Date
is owned fifty percent by a Subsidiary of MGM MIRAGE and fifty percent by Boyd
Atlantic City, Inc., or any successor entity to MDDC.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
or C-2.

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

15

--------------------------------------------------------------------------------



organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Outstanding Amount" means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

"Participant" has the meaning specified in Section 10.07(d).

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Permitted Liens" means the Liens permitted under Section 7.01.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Pledge Agreement" means the pledge agreement executed and delivered pursuant to
Section 4.01(a)(iv), as such agreement may be amended, supplemented, restated or
otherwise modified from time to time, which will cover all present and future
shares of Capital Stock of (or other ownership or profit interests in) each of
the Borrower's present and future Significant Subsidiaries that are Guarantors
(limited, in the case of each entity that is a "controlled foreign corporation"
under Section 957 of the Internal Revenue Code, to a pledge of 66% of the
Capital Stock of each such first-tier foreign Subsidiary to the extent the
pledge of any greater percentage would result in material adverse tax
consequences to the Borrower) and which will be in substantially the form of
Exhibit H hereto.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Pro Rata Share" means, with respect to any Commitment of Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of

16

--------------------------------------------------------------------------------



which is the amount of the respective Commitment of such Lender at such time and
the denominator of which is the amount of the aggregate amount of such
Commitments at such time or, in the case of the Term Loan Lenders from and after
the Effective Date, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of Term Loans of such
Term Loan Lender and the denominator of which is the Outstanding Amount of all
Term Loans; provided that if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, then the Pro Rata
Share of each Revolving Lender shall be determined based on the Pro Rata Share
of such Revolving Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

"Register" has the meaning specified in Section 10.07(c).

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the Aggregate Revolving Commitments and (ii) prior to
the Effective Date, the Term Loan Commitments and thereafter the aggregate
Outstanding Amount of all Term Loans or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

"Required Revolving Lenders" means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolving Lenders holding in the aggregate more than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Revolving Lender for purposes of
this definition); provided that the Commitment of, and the portion of the Total
Revolving

17

--------------------------------------------------------------------------------



Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

"Responsible Officer" means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender's name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

"Revolving Lender" means each Lender that holds a Revolving Commitment.

"Revolving Loan" means each Loan made by a Revolving Lender under the Revolving
Commitment.

"Revolving Loan Maturity Date" means May 24, 2012.

"Revolving Note" means the promissory note made by the Borrower to a Revolving
Lender evidencing that Lender's Pro Rata Share of the Revolving Commitment,
substantially in the form of Exhibit C-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Secured Obligations" means, collectively, the Obligations and all obligations
of any Loan Party to any Lender or any Affiliate of a Lender under any Swap
Contracts permitted under Section 7.01(p).

18

--------------------------------------------------------------------------------



"Secured Parties" means, collectively, the Lenders, any Affiliate or any Lender
that is a party to any Swap Contract with the Borrower permitted under
Section 7.01(p) and the Administrative Agent.

"Significant Subsidiary" means each Restricted Subsidiary (including such
Restricted Subsidiary's interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that:

(a) accounted for at least 5% of Consolidated Gross Revenue of the Borrower and
its Restricted Subsidiaries or 5% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, in each case for the four fiscal quarters of the
Borrower ending on the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which any such determination is made; or

(b) has assets which represent at least 5% of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries as of the last day of the last
fiscal quarter of the Borrower immediately preceding the date as of which any
such determination is made; or

(c) owns a hotel or casino on the Closing Date (other than Eldorado, Inc.);

all of which, with respect to clauses (a) and (b), shall be as reflected on the
financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made. Notwithstanding the
foregoing, the term Significant Subsidiary shall exclude any Subsidiary that
would not be a Significant Subsidiary other than as a result of its ownership of
Capital Stock of one or more Persons that are not Subsidiaries or that are
Unrestricted Subsidiaries. For the avoidance of doubt, it is understood and
agreed that Echelon is a Significant Subsidiary.

"SPC" has the meaning specified in Section 10.07(g).

"Standby Letter of Credit" means each Letter of Credit that is not a Commercial
Letter of Credit.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

19

--------------------------------------------------------------------------------



transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

"Swing Line Lender" means Wells, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.04(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

"Swing Line Note" means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-2, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.

"Swing Line Sublimit" means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

20

--------------------------------------------------------------------------------



"Term Loan" means a term loan or term loans made pursuant to the Borrower's
request under Section 2.14 hereof.

"Term Loan Commitment" means the Commitment of a Term Loan Lender to make Term
Loans pursuant to the Borrower's request pursuant to Section 2.14 hereof.

"Term Loan Lender" means any Lender that makes a Term Loan pursuant to
Section 2.14 hereof.

"Term Loan Maturity Date" means, in the case of any Term Loans, the final
maturity date thereof.

"Term Note" means a promissory note of the Borrower payable to the order of any
Term Loan Lender evidencing the indebtedness of the Borrower to such Lender
resulting from the Term Loans made by such Lender.

"Threshold Amount" means, as of any date, an amount equal to 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the last day of the last fiscal quarter of the Borrower for which financial
statements are available.

"Total Leverage Ratio" means the ratio of (a) Consolidated Funded Indebtedness
to (b) twelve-month trailing Consolidated EBITDA. For purposes of determining
such ratio, the outstanding Consolidated Funded Indebtedness shall be calculated
as of the last day of the applicable Fiscal Quarter.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Unrestricted Subsidiary" means each Subsidiary of the Borrower that is so
designated in a written notice from the Borrower to the Administrative Agent.

"Venture" means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility

21

--------------------------------------------------------------------------------



(or any site or proposed site for any of the foregoing), and any and all
reasonably related businesses necessary for, in support, furtherance or
anticipation of and/or ancillary to or in preparation for, any such business,
including off-track betting facilities and golf courses.

"Voting Stock" means securities of any class or classes of any a Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for corporate directors (or Persons performing equivalent functions).

"Wells" means Wells Fargo Bank, N.A.

1.02    Other Interpretive Provisions

. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:



The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

The words "herein," "hereto," "hereof" and "hereunder" and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

The term "including" is by way of example and not limitation.

The term "documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms

.



All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of

22

--------------------------------------------------------------------------------



such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04    Rounding

. Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).



1.05    References to Agreements and Laws

. Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.



1.06    Times of Day

. Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).



1.07    Letter of Credit Amounts

. Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the face amount of such Letter of
Credit as in effect at such time.



ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.

Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender's Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender's Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender's Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender's Revolving Commitment. Within the limits of each Revolving Lender's
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.



23

--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Committed Loans.

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of "Interest Period", the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or such other amount as corresponds to
any Term Loan amortization payment. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof or such other amount as corresponds to any Term Loan amortization
payment. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (v) whether the Borrowing is to be of Term Loans or
Revolving Loans, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender that holds a Commitment for the type of Loan
requested of the amount of its Pro Rata Share of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each applicable Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Committed Borrowing, each Lender that
holds a Commitment for the type of Loan requested shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable

24

--------------------------------------------------------------------------------



Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Term Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Term Loan Lenders holding more than 50% of the outstanding Term Loans and no
Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Revolving Lenders.

The Administrative Agent shall promptly notify the Borrower and the Lenders
funding such Loans of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than twenty-five Interest Periods in
effect with respect to Committed Loans.

2.03    Letters of Credit.

<

The Letter of Credit Commitment.

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the other Revolving Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Restricted Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Revolving Lender,
plus such Revolving Lender's Pro Rata Share of the Outstanding Amount of all L/C
Obligations,

25

--------------------------------------------------------------------------------



plus such Revolving Lender's Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender's Commitment, or (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

The L/C Issuer shall not issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all of the Revolving Lenders have approved such expiry date.

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial face amount less than $25,000;

such Letter of Credit is to be denominated in a currency other than Dollars;

such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

a default of any Revolving Lender's obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder,

26

--------------------------------------------------------------------------------



unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer's risk with respect to such
Lender.

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then,

27

--------------------------------------------------------------------------------



subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender's Pro Rata Share times the amount of such Letter of Credit.

If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or any Loan Party that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

Drawings and Reimbursements; Funding of Participations.

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the

28

--------------------------------------------------------------------------------



Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed Amount"),
and the amount of such Revolving Lender's Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Committed Borrowing of Base
Rate Loans under the Revolving Commitment to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

Each Revolving Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent's Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

Each Revolving Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender's obligation to make

29

--------------------------------------------------------------------------------



Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

Repayment of Participations.

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Lender such Lender's L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender's
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

Obligations Absolute. The obligation of the Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

30

--------------------------------------------------------------------------------



the existence of any claim, counterclaim, set-off, defense or other right that
the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Restricted
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other

31

--------------------------------------------------------------------------------



agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

Cash Collateral. Upon the request of the Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Revolving Lenders). Derivatives of such term have corresponding meanings.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuer and the Revolving Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America.

Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Commercial Letter of Credit.

Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the "Letter of Credit Fee") equal to (i) the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit for each Standby Letter of Credit and (ii) 50% of the Applicable Rate
times the daily maximum amount available to be drawn under such Letter

32

--------------------------------------------------------------------------------



of Credit for each Commercial Letter of Credit. Letter of Credit Fees shall be
computed on a quarterly basis in arrears and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

Documentary and Processing Charges Payable to L/C Issuer. The Borrower shall pay
directly to the L/C Issuer for its own account a fronting fee with respect to
each Standby Letter of Credit in such amounts and at such times as agreed from
time to time by the Borrower and the L/C Issuer. The Borrower shall pay directly
to the L/C Issuer for its own account fees with respect to Commercial Letters of
Credit in such amounts and at such times as agreed from time to time by the
Borrower and the L/C Issuer.

Conflict with Issuer Documents. In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Person other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby represents and warrants that the
issuance of any Letters of Credit at the Borrower's request for the account of
any other Person will inure to the benefit of the Borrower.

2.04    Swing Line Loans.

The Swing Line. Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, to make loans (each such loan, a "Swing Line Loan")
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Revolving Lender acting as Swing Line Lender,
may exceed the amount of such Lender's Revolving Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender's Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender's Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender's Revolving
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk

33

--------------------------------------------------------------------------------



participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender's Pro Rata Share times the amount of such Swing Line Loan.

Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

Refinancing of Swing Line Loans.

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Committed Loan in an amount equal to such Lender's Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds for the account of
the Swing Line Lender at the Administrative Agent's Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

34

--------------------------------------------------------------------------------



If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Revolving Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender's payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

Each Revolving Lender's obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender's obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

Repayment of Participations.

At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender's
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving

35

--------------------------------------------------------------------------------



Lender shall pay to the Swing Line Lender its Pro Rata Share thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender.

Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender's Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

Payments Directly to Swing Line Lender. The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

2.05    Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, such other amount equal to the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment, whether the Loans to be prepaid are Term
Loans or Revolving Loans and the Type(s) of Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Revolving Lenders or Term Loan Lenders,
as applicable, in accordance with their respective Pro Rata Shares. Once
prepaid, Term Loans may not be reborrowed.

The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

36

--------------------------------------------------------------------------------



If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

All prepayments of Term Loans shall be applied to installments of Term Loans in
the inverse order of maturity.

2.06    Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Revolving Lender according to its Pro Rata Share. All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.



2.07    Repayment of Loans.

The Borrower shall make repayments of any Term Loans as provided in the Term
Notes evidencing such Loans. The Borrower shall repay the outstanding principal
amount of all Term Loans on the Term Loan Maturity Date.

The Borrower shall repay to the Revolving Lenders on the Revolving Loan Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date.

The Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
request of the Swing Line Lender pursuant to Section 2.04(c) and (ii) the
Revolving Loan Maturity Date.

2.08    Interest.

Subject to the provisions of subsection (b) below, (i) each Revolving Loan that
is a Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Revolving Loan that is a Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate

37

--------------------------------------------------------------------------------



per annum equal to the Base Rate plus the Applicable Rate; (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Overnight Eurodollar
Rate (as defined in the Swing Line Note) or any other rate as the Borrower and
the Swing Line Lender may agree; and (iv) each Term Loan shall bear interest on
the outstanding principal amount thereof at the rate per annum set forth in the
Term Note evidencing such Loan.

If any amount of principal of any Loan is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09    Fees

. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:



Unused Fee. The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Pro Rata Share, an unused fee
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The unused
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.02 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the Revolving Loan Maturity Date. The
unused fee shall be calculated quarterly in arrears, and if there is any change
in the Applicable Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

Other Fees. The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee

38

--------------------------------------------------------------------------------



Letter. The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Notwithstanding the foregoing, no such fees shall be payable prior to the
Effective Date.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

.



All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower's obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11    Evidence of Debt

.



The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in

39

--------------------------------------------------------------------------------



addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12    Payments Generally

.



All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent's Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender's Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

If any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent hereunder, that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender's share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that

40

--------------------------------------------------------------------------------



was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in immediately available funds at
the Federal Funds Rate from time to time in effect; and

if any Lender failed to make such payment, such Lender shall forthwith on demand
pay to the Administrative Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to the Borrower to the date such
amount is recovered by the Administrative Agent (the "Compensation Period") at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Committed Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent's
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13    Sharing of Payments

. If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary,

41

--------------------------------------------------------------------------------



through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders entitled to such payment such participations in the
Committed Loans made by them and/or such subparticipations in the participations
in L/C Obligations or Swing Line Loans held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Committed Loans or such participations, as the case may be,
pro rata with each other Lender entitled to such payment; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender's ratable share (according
to the proportion of (i) the amount of such paying Lender's required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14    Increase in Commitments

.



Provided there exists no Default, upon notice to the Administrative Agent the
Borrower may from time to time request an increase in the Revolving Commitment
or request the addition of, or increase in, a Term Loan Commitment (or other
term loans) in accordance with this Section (the amount of any such increase,
the "Increased Revolving Commitment" or "Increased Term Loan", as applicable).
The aggregate amount of all increases shall not exceed $1,000,000,000. Any such
request for an increase shall be in a minimum amount of $100,000,000.

The Borrower may designate any Lender party to this Agreement (with the consent
of such Lender, which may be given or withheld in its sole discretion) or
another Person which qualifies as an Eligible Assignee (which may be, but need
not be, existing Lenders) which at the time agrees to (i) in the case of any
such designated Lender that is an existing Lender, increase its Pro Rata Share
of the Revolving Commitment or its Term Loans, as applicable, and (ii) in the
case of any other such Person (an "Additional Lender"), become a party to this
Agreement. The sum of the increases in the Pro Rata Shares of the Revolving
Commitment and the Term Loans of the existing Lenders pursuant to this
subsection (b) plus the new

42

--------------------------------------------------------------------------------



commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Increased Revolving Commitment and the Increased Term
Loans.

If the Revolving Commitment and/or the Term Loans are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the "Increase Effective Date") and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders that have agreed to increase their Commitments of the final allocation
of such increase and the Increase Effective Date. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. If the Borrower
shall increase the Revolving Commitment, the Borrower shall prepay any Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Revolving Commitments under this Section.
The Borrower shall also pay any costs and expenses (including, without
limitation, Attorney Costs) incurred in connection with the increase of any
Commitment pursuant to this Section 2.14.

Notwithstanding anything to the contrary herein, in no event shall the interest
rate payable on any Increased Revolving Commitment exceed the interest rate from
time to time payable on Revolving Loans, nor shall any Increased Term Loan
mature prior to the Revolving Loan Maturity Date.

This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes

.



Any and all payments by the Borrower to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, (i) taxes imposed on or measured by
its overall net income, (ii) franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which the Administrative Agent or such Lender, as the case may be,
is organized or maintains an

43

--------------------------------------------------------------------------------



office, and (iii) any withholding taxes or other tax based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Authority (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as "Taxes"). If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.

In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as "Other
Taxes").

If the Borrower shall be required to deduct or pay any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, the Borrower shall also pay to the Administrative Agent or
to such Lender, as the case may be, at the time interest is paid, such
additional amount that the Administrative Agent or such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) that the Administrative
Agent or such Lender would have received if such Taxes or Other Taxes had not
been imposed.

The Borrower agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent and such Lender, (ii) amounts payable under
Section 3.01(d) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.

3.02    Illegality

. If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the

44

--------------------------------------------------------------------------------



circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03    Inability to Determine Rates

. If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.



3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

If any Lender determines that as a result of the introduction of or any change
in or in the interpretation of any Law, or such Lender's compliance therewith,
by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender's obligations hereunder (taking into
consideration its policies with respect to capital adequacy and

45

--------------------------------------------------------------------------------



such Lender's desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days' prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 30 days from receipt of such notice.

3.05    Compensation for Losses

. Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:



any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower; or

any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.

3.06    Matters Applicable to all Requests for Compensation

. A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder (including calculations thereof in reasonable detail) shall
be conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and

46

--------------------------------------------------------------------------------



attribution methods. Any and all claims for compensation under this Article III
shall be made by a Lender within 30 days after such Lender becomes aware of the
facts or circumstances giving rise to such claim. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
or reduce the amount of any request for compensation under this Article III and
take any other action available to reduce or mitigate such costs in each case if
such action will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.

3.07    Survival

. All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.



ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01    Conditions of Effectiveness

. The effectiveness of this Agreement is subject to satisfaction of the
following conditions precedent:



The Administrative Agent's receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

executed counterparts of this Agreement;

a Note executed by the Borrower and dated the Effective Date in favor of each
Lender requesting a Note;

the Guaranty, dated as of the Effective Date, duly executed by each Guarantor;

the Pledge Agreement, dated as of the Effective Date, duly executed by the
Borrower and each Restricted Subsidiary that holds the Capital Stock of a
Guarantor, covering all present and future shares of Capital Stock of (or other
ownership or profit interests in) each of its present and future Guarantors,
except that the pledge of Capital Stock of a Guarantor that is not a Significant
Subsidiary shall be at the option of the Borrower (limited, in the case of each
entity that is a "controlled foreign corporation" under Section 957 of the
Internal Revenue Code, to a pledge of 66% of the Capital Stock of each such
first-tier foreign Subsidiary to the extent the pledge of any greater percentage
would result in material adverse tax consequences to the Borrower), together
with;

certificates representing the pledged securities referred to therein accompanied
by undated stock powers executed in blank;

acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), amendments to the collateral descriptions contained in
filed financing statements, or such other evidence of filing as may be
acceptable to the Administrative Agent, naming each party to the Pledge
Agreement as

47

--------------------------------------------------------------------------------



the debtor, and the Administrative Agent on behalf of the Secured Parties, as
the secured party, or other similar instruments or documents, filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interest
of the Administrative Agent pursuant to the Pledge Agreement;

Uniform Commercial Code termination statements necessary to release all Liens
and other rights of any Person securing any existing Liens (other than Permitted
Liens), together with such other Uniform Commercial Code termination statements
as the Administrative Agent may reasonably request; and

certified copies of Uniform Commercial Code Requests for Information or Copies
(Form UCC-3), or a similar search report certified by a party selected by and
acceptable to the Administrative Agent, dated a date reasonably near to the
Effective Date, listing all effective financing statements which name any of the
Loan Parties (under their present names and any previous names) as the debtor
and which are filed in the jurisdictions in which filings were made pursuant to
clause (B) above, together with copies of such financing statements (none of
which (other than those described in clause (B), if such Form UCC-3 or search
report, as the case may be, is current enough to list such financing statements
described in clause (B)) shall cover any Collateral described in the Pledge
Agreement except as permitted by Section 7.01);

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where such Person is qualified to do business;

a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson LLC,
Watkins Ludlam Winter & Stennis, P.A., Greenberg Traurig LLP, McGlinchey
Stafford, PLLC, Ice Miller LLP, and Cooper Levenson April Niedelman & Wagenheim,
P.A., counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

a certificate of a Responsible Officer of the Borrower stating that each Loan
Party has received all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of the Loan Documents to which it is a party, that such
consents, licenses and approvals are in full force and effect, or that no such
consents, licenses or approvals are required;

48

--------------------------------------------------------------------------------



such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

Any fees required to be paid on or before the Effective Date shall have been
paid.

The Administrative Agent shall have provided evidence satisfactory to the
Borrower of the concurrent reconveyance of the Deeds of Trust (as such term is
defined in the Existing Credit Agreement) executed and delivered in connection
with the Existing Credit Facility and termination of all uniform commercial code
financing statements filed naming the Administrative Agent as secured party and
any Subsidiary of the Borrower as the Debtor, other than any financing statement
naming a Subsidiary of the Borrower as the debtor that is being amended pursuant
to clause (a)(iv)(A) above.

The Effective Date shall have occurred on or before July 31, 2007.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Credit Extensions

. The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:



The representations and warranties of the Borrower contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

No Default shall exist or would result from such proposed Credit Extension.

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

49

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power; Compliance with Laws.

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.



5.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) except where such
conflict, breach or contravention or creation of a Lien may not reasonably be
expected to have a Material Adverse Effect, conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) except where such breach
or contravention may not reasonably be expected to have a Material Adverse
Effect, violate any Law.



5.03    Governmental Authorization; Other Consents.

Except for such authorizations, approvals or notices obtained or delivered as of
the Effective Date, authorizations, approvals or notices to or from Gaming
Boards which have been applied for but not yet obtained as of the Effective Date
or subsequently required in connection with the addition of any Guarantor or the
pledge of any additional Collateral pursuant to Section 6.13, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
that pursuant to regulation 8.130 of the Nevada Gaming Control Board a notice of
the Borrower's execution of this Agreement must be filed with the Nevada Gaming
Control Board within the time periods prescribed therein, pursuant to
Mississippi Gaming Commission Regulation II.I. Section 11 a notice and report of
the material terms of this Agreement and certain related information must be
filed with the Mississippi Gaming Commission within the time period prescribed
therein and notice of the Borrower's execution of this Agreement and of
information relating thereto, including but not limited to the Lenders who are a
party hereto must be filed with the New Jersey Casino Control Commission and the
New Jersey Division of Gaming Enforcement within the time prescribed.



5.04    Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is

50

--------------------------------------------------------------------------------



party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally, and general principles of equity.

5.05    Financial Statements; No Material Adverse Effect.

The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated March 31, 2007, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06    Litigation.

Except as specifically disclosed in Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.



5.07    No Default

. Neither the Borrower nor any Restricted Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.



5.08    Ownership of Property; Liens

. Each of the Borrower and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects

51

--------------------------------------------------------------------------------



in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of the Borrower and its
Restricted Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

5.09    Environmental Compliance

. The Borrower and its Restricted Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



5.10    Insurance

. The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.



5.11    Taxes

. The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no material portion of the Collateral is in jeopardy
of being seized, levied upon or forfeited. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.



5.12    ERISA Compliance.

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

52

--------------------------------------------------------------------------------



No ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13    Subsidiaries

. As of the Effective Date, the Borrower has no Subsidiaries other than those
specifically disclosed on Schedule 5.13 and has no equity investments in excess
of $500,000 in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All Guarantors as of the Effective Date
are identified in part (a) of Schedule 5.13. As of the Effective Date, there are
no Unrestricted Subsidiaries.



5.14    Margin Regulations; Investment Company Act.

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

None of the Borrower, any Person Controlling the Borrower, or any Subsidiary is
or is required to be registered as an "investment company" under the Investment
Company Act of 1940.

5.15    Disclosure

. The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.



5.16    Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, "IP Rights") that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except as would not be reasonably expected to have a Material Adverse
Effect. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material

53

--------------------------------------------------------------------------------



now employed, or now contemplated to be employed, by the Borrower or any
Restricted Subsidiary infringes upon any rights held by any other Person, except
as would not be reasonably expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.16, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.17    Collateral Documents.

The provisions of the Pledge Agreement are effective to create, in favor of the
Administrative Agent (for the benefit of the Lenders), valid and perfected first
priority Liens on the Property described in the Pledge Agreement, to the extent
that such Liens can be perfected by filing, subject only to the Permitted Liens.
All governmental approvals necessary or desirable to perfect and protect, and
establish and maintain the priority of, such Liens have been duly effected or
taken, including any such approvals reasonably requested by the Administrative
Agent.



ARTICLE VI
AFFIRMATIVE COVENANTS

From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

6.01    Financial Statements

. The Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:



as soon as available, but in any event within 75 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit; and

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (commencing
with the fiscal quarter ended June 30, 2007), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal quarter and for the portion of the Borrower's
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders' equity

54

--------------------------------------------------------------------------------



and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information

. The Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:



concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VII
hereof or, if any such Default shall exist, stating the nature and status of
such event;

within five (5) Business Days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) and in any event within the time period
specified therein (commencing with the delivery of the financial statements for
the fiscal quarter ended June 30, 2007), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Restricted Subsidiary, or any audit of any of them;

promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on

55

--------------------------------------------------------------------------------



which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon request of the
Administrative Agent or any Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Borrower shall provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents and the Administrative Agent
shall post such documents and notify (which may be by facsimile or electronic
mail) each Lender of the posting of any such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender"). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC", the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Investor;"
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion or the Platform not designated "Public Investor."

6.03    Notices

. The Borrower shall promptly notify the Administrative Agent and each Lender:



of the occurrence of any Default;

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any

56

--------------------------------------------------------------------------------



litigation or proceeding affecting the Borrower or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;

of the occurrence of any ERISA Event; and

of any material change in accounting policies or financial reporting practices
by the Borrower or any Restricted Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Preservation of Existence, Etc

. The Borrower shall, and shall cause each Guarantor to: (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses (including, without limitation, liquor
licenses) and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.



6.05    Maintenance of Properties

. The Borrower shall, and shall cause its Guarantors to: (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.



6.06    Maintenance of Insurance

. The Borrower shall, and shall cause each Restricted Subsidiary, to maintain
liability, casualty and other insurance (subject to customary deductibles and
retentions) with responsible insurance companies in such amounts (after giving
effect to any self-insurance compatible with the following standards) and
against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which the Borrower
and its Restricted Subsidiaries operate. Each policy evidencing such insurance
shall name the Administrative Agent as loss payee and additional insured, and
provide that such insurance companies provide the Administrative Agent thirty
(30) days written notice before the termination thereof. Without limiting the
obligations of the Borrower under the foregoing provisions of this Section 6.06,
in the event the Borrower shall fail to maintain in full force and effect
insurance as required by the foregoing provisions of this Section 6.06, then the
Administrative Agent may, and shall if instructed so to do by the Required
Lenders, procure insurance covering the interests of the Lenders and the
Administrative Agent in such amounts and against such risks as otherwise would
be required hereunder and the Borrower shall reimburse the Administrative Agent
in respect of any premiums paid by the Administrative Agent in respect thereof.



57

--------------------------------------------------------------------------------

6.07    Compliance with Laws

. The Borrower shall, and shall cause each Restricted Subsidiary to comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.08    Books and Records

. The Borrower shall, and shall cause each Restricted Subsidiary to (a) maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Restricted Subsidiary, as the case may be.



6.09    Inspection Rights

. The Borrower shall, and shall cause each Restricted Subsidiary to, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect the Collateral, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower.



6.10    Use of Proceeds

. The Borrower shall use the proceeds of the Credit Extensions for any one or
more of the following: (i) to finance capital expenditures in connection with
the Echelon project and other projects, (ii) to fund the transaction costs in
connection with this Agreement and (iii) for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document.



6.11    Environmental Covenant.

The Borrower shall, and shall cause each Restricted Subsidiary to:



use and operate all of its facilities and properties in material compliance with
all applicable Environmental Laws, keep all permits, approvals, certificates,
licenses and other authorizations required pursuant to applicable Environmental
Laws in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws;

promptly notify the Administrative Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties under, or compliance of its facilities and
properties with, applicable Environmental Laws, and shall promptly commence and
diligently proceed to cure, to the reasonable satisfaction of the Administrative
Agent any actions and proceedings relating to violations of compliance with
applicable Environmental Laws; and

provide such information and certifications which the Administrative Agent may
reasonably request from time to time to evidence compliance with this Section
6.11.

58

--------------------------------------------------------------------------------

6.12    Accuracy of Information.

The Borrower shall cause all factual information furnished after the date of
execution and delivery of this Agreement by or on behalf of the Borrower or any
Guarantor in writing to the Administrative Agent or any Lender for purposes of
or in connection with this Agreement or any transaction contemplated hereby to
be true and accurate in all material respects on the date as of which such
information is dated or certified, and such information shall not be incomplete
by omitting to state any material fact necessary to make such information not
misleading.

6.13    Additional Guarantors.

Promptly upon the determination that any Restricted Subsidiary has become a
Significant Subsidiary, the Borrower shall cause such Significant Subsidiary to
become a Guarantor by executing and delivering to the Administrative Agent for
the benefit of the Lenders all documents reasonably requested by the
Administrative Agent, which may include (i) legal opinions in form and substance
satisfactory to the Administrative Agent, (ii) the documentation required by
clauses (v) and (vi) of Section 4.01(a) hereof in respect of such Restricted
Subsidiary and (iii) the documentation needed to pledge the ownership interests
of any Significant Subsidiary held by such Significant Subsidiary. Upon written
notice from the Borrower to the Administrative Agent, the Borrower may cause any
other Subsidiary to become a Guarantor by executing and delivering documentation
described in the preceding sentence.



ARTICLE VII
NEGATIVE COVENANTS

From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

7.01    Liens

. The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:



Liens pursuant to any Loan Document;

Liens existing on the date hereof and listed on Schedule 7.01 and any renewals
or extensions thereof, provided that the property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(c);

Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

carriers', warehousemen's, mechanics', materialmen's, repairmen's, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are not filed or recorded for a period of more
than 60 days, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or (iii) which have been
bonded in a manner satisfactory to the Administrative Agent;

59

--------------------------------------------------------------------------------



pledges or deposits made or Liens incurred in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security or employment or insurance legislation;

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

Liens on Capital Stock not required to be pledged pursuant hereto;

easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

rights reserved to or vested in any Governmental Agency to control or regulate,
or obligations or duties to any Governmental Agency with respect to (i) the use
of any real property, or (ii) any right, power, franchise, grant, license, or
permit, including present or future zoning laws, building codes and ordinances,
zoning restrictions, or other laws and ordinances restricting the occupancy,
use, or enjoyment of real property;

rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

Liens consisting of any right of offset, or statutory bankers' lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;

Liens securing writs of attachment or similar instruments or judgments for the
payment of money not constituting an Event of Default under Section 8.01(h) or
securing appeal or other surety bonds related to such judgments;

Liens on cash securing only Defeased Indebtedness;

precautionary UCC financing statement filings made in connection with operating
leases;

Liens securing Indebtedness permitted under Section 7.03(e);

Liens ratably secured by the Collateral in favor of Lenders party to Swap
Contracts permitted under Section 7.03(d); and

other Liens securing obligations in an aggregate amount not to exceed $100,000.

7.02    Investments

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, make any Investments, except:



60

--------------------------------------------------------------------------------



Investments held by the Borrower or such Restricted Subsidiary in the form of
cash equivalents or short-term marketable securities;

advances to officers, directors and employees of the Borrower and its Restricted
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes consistent with past practice;

purchases or redemption of the Borrower's Capital Stock to the extent permitted
by Section 7.06;

Investments of the Borrower in any Guarantor and Investments of any Restricted
Subsidiary in the Borrower or in a Guarantor;

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

capital expenditures;

Investments representing all or a portion of the sales price for property sold
to another Person;

Investments identified on Schedule 7.02; and

other Investments not exceeding 15% of Consolidated Total Assets.

7.03    Indebtedness

. The Borrower shall not, and shall cause each Guarantor not to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness secured by
a Lien, and the Borrower shall cause each Restricted Subsidiary not to, directly
or indirectly, create, incur, assume or suffer to exist any Indebtedness, in
each case, other than:



Indebtedness under the Loan Documents;

unsecured intercompany Indebtedness;

Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

obligations under Swap Contracts entered into by the Borrower with any Lender
(or any Person that was a Lender when entering into such Swap Contract) or
Affiliate of any Lender (or any Person that was a Lender when such Swap Contract
was executed); provided, in no event shall the notional principal amount of such
obligations exceed $2,000,000,000 in the

61

--------------------------------------------------------------------------------



aggregate (it being understood that the notional amount of each such Swap
Contract shall be included in such calculation); and

other Indebtedness up to an aggregate amount at any one time outstanding not to
exceed the Threshold Amount.

7.04    Fundamental Changes

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:



any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Guarantor is merging with
another Restricted Subsidiary that is not a Guarantor, the Guarantor shall be
the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;

any Restricted Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor; and

the Borrower or any Restricted Subsidiary may make a Disposition to the extent
permitted by Section 7.05.

7.05    Dispositions

. The Borrower will not, and shall cause each Guarantor not to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition unless (i) such agreement includes an express condition precedent to
closing that the Borrower shall have obtained all requisite consents under this
Agreement or (ii) (A) the net proceeds of such Disposition are used solely to
repay the Obligations, and in the case of net proceeds used to repay the
Revolving Loans, with a corresponding reduction in the Revolving Commitment and
(B) such Disposition is made at the fair market value, which shall be
conclusively evidenced by approval of such Disposition by the board of directors
of the Person disposing such Property or by a Responsible Officer pursuant to
authority delegated to such Responsible Officer by the Board of Directors of the
Person disposing such Property, except:



Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

Dispositions of inventory in the ordinary course of business;

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

61

--------------------------------------------------------------------------------



Dispositions of property by the Borrower or any Guarantor to any other Guarantor
or to the Borrower;

Dispositions of property by any entity that is not required to be a Guarantor
pursuant to the terms hereof; provided that in connection with such Disposition,
such Guarantor is released from the Guaranty pursuant to Section 9.10;

Dispositions of the Capital Stock of Eldorado, Inc., a Nevada corporation;

Dispositions permitted by Section 7.04; and

Dispositions by the Borrower and the Guarantor not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) such Disposition is made
at the fair market value, which shall be conclusively evidenced by approval of
such Disposition by the board of directors of the Person disposing such Property
or by a Responsible Officer pursuant to authority delegated to such Responsible
Officer by the Board of Directors of the Person disposing such Property, and
(iii) the aggregate book value of all property Disposed of in reliance on this
clause (h) in any fiscal year shall not exceed the Threshold Amount or such
greater amount if the net proceeds of such Disposition in excess of the
Threshold Amount are used to repay the outstanding Loans with a concurrent
reduction in Commitments or the Borrower reinvests or commits to reinvest such
net proceeds within one year.

7.06    Restricted Payments

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:



each Restricted Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of capital stock or other equity interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests);

the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

the Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and

the Borrower may declare or pay cash dividends to its stockholders and purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash (i) in an amount not to exceed
$100,000,000 in the aggregate in any fiscal year if the Total Leverage Ratio as
of the end of the preceding fiscal quarter was greater than 4.50 to 1.0 and (ii)
in an unlimited amount in any fiscal year if the Total Leverage Ratio as of the
end of the preceding fiscal quarter was 4.50 to 1.0 or less; provided that
immediately after

63

--------------------------------------------------------------------------------



giving effect to such proposed action, no Default would exist. Notwithstanding
the foregoing, this Section 7.06(d) shall not prohibit the payment of any cash
dividends within 60 days after the date of its declaration if such dividend
could have been paid on the date of its declaration in compliance with such
provisions.

7.07    Change in Nature of Business

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.



7.08    Transactions with Affiliates

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm's length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to transactions between or among the Borrower and any of its
wholly-owned Restricted Subsidiaries or between and among any wholly-owned
Restricted Subsidiaries.



7.09    Negative Pledges and Other Contractual Restrictions

. The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Restricted Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Restricted Subsidiary to Guarantee the Obligations or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this clause (iii) shall not prohibit any Contractual Obligation in
an agreement evidencing Indebtedness permitted under Section 7.03(b) or
Section 7.03(e) solely to the extent any such Contractual Obligation relates to
the property financed by or the subject of such Indebtedness; and provided,
further, that this clause (a) shall not apply to any non-recourse Indebtedness
permitted under Section 7.03(e) of any Restricted Subsidiary which is not a
Guarantor so long as the Contractual Obligations relate solely to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations, other than any Lien that would be permitted under Section 7.01.



7.10    Financial Covenants

. The Borrower shall not:



Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of any
fiscal quarter of the Borrower from and after June 30, 2007 to be less than 2.00
to 1.00.

Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of any
period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

64

--------------------------------------------------------------------------------



Four Fiscal Quarters Ending

Maximum Total
Leverage Ratio

June 30, 2007 through December 31, 2007

5.25 to 1.00

March 31, 2008 through December 31, 2008

6.00 to 1.00

March 31, 2009 through December 31, 2009

6.50 to 1.00

March 31, 2010

6.75 to 1.00

June 30, 2010

7.00 to 1.00

September 30, 2010

7.25 to 1.00

December 31, 2010

7.50 to 1.00

March 31, 2011

6.50 to 1.00

June 30, 2011 and each quarter thereafter

5.25 to 1.00



At any time prior to December 31, 2008, the Borrower may make a one-time
election to defer the subsequent step ups and step downs in the Total Leverage
Ratio for one or two fiscal quarters.

Incurrence of Indebtedness. Incur Indebtedness if the incurrence of such
Indebtedness is reasonably expected to result in a Default under this Section
7.10.

7.11    Use of Proceeds

. The Borrower shall not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulations U and X of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default

. Any of the following shall constitute an Event of Default:



Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

Specific Covenants. The Borrower fails to perform or observe any term, covenant
or agreement contained in Sections 7.04, 7.05, 7.06, 7.07, 7.09, 7.10 or 7.11;
or

Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice shall have been given to the Borrower by the Administrative
Agent; or

Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or

65

--------------------------------------------------------------------------------



therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to make any
payment when due after giving effect to any applicable notice and cure periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) in an amount
equal to or greater than the sixty percent (60%) of the Threshold Amount, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case after
giving effect to any applicable notice and cure periods, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; or any counterparty under
Swap Contract terminates such Swap Contract as a result of an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is equal to or greater than sixty
percent (60%) of the Threshold Amount and the Borrower or such Restricted
Subsidiary, as the case may be, has not paid such Swap Termination Value within
30 days of the due date thereof, unless such termination or such Swap
Termination Value is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves in accordance with GAAP
have been provided; or

Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is

66

--------------------------------------------------------------------------------



issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 90 calendar days
after its issue or levy; or

Judgments. There is entered against the Borrower or any Guarantor a final
judgment or order for the payment of money in an aggregate amount equal to or
greater than sixty percent (60%) of the Threshold Amount (to the extent not
covered by independent third-party insurance of a solvent insurer and as to
which the insurer does not dispute coverage) and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $25,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or

Invalidity of Loan Documents. Any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Lien
in favor of the Administrative Agent on a material portion of the Collateral any
time after its perfection and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

Change of Control. There occurs any Change of Control with respect to the
Borrower; or

License Revocation. The occurrence of a License Revocation that continues for
fifteen consecutive calendar days with respect to gaming operations at any
gaming facility accounting for ten percent or more of the Consolidated Total
Assets, Consolidated Gross Revenue or Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries; or

Governmental Approvals. Any Loan Party shall fail to obtain, renew, maintain or
comply with any such governmental approvals as shall be necessary (1) for the
execution, delivery or performance by such Loan Party of its obligations, or the
exercise of its rights, under the Loan Documents, or (2) for the grant of the
Liens created under the Pledge Agreement or for the validity and enforceability
or the perfection of or exercise by the Administrative Agent of its rights and
remedies under Pledge Agreement; or any such governmental approval shall be
revoked, terminated, withdrawn, suspended, modified or withheld or shall cease
to be effective;

66

--------------------------------------------------------------------------------



or any proceeding shall be commenced by or before any Governmental Authority for
the purpose of revoking, terminating, withdrawing, suspending, modifying or
withholding any such governmental approval and such proceeding is not dismissed
within 60 days; and such failure, revocation, termination, withdrawal,
suspension, modification, cessation or commencement is reasonably likely to
materially adversely affect (i) the rights or the interests of the Lenders under
the Loan Documents or (ii) the ability of the Loan Parties to perform their
obligations under the Loan Documents; or

Liens on Shares of Guarantors. Any Lien, other than a Lien in favor of the
Administrative Agent on behalf of the Lenders, shall be placed on the Capital
Stock of any person that is required to be a Guarantor hereunder.

8.02    Remedies Upon Event of Default

. If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:



declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable law;

provided

, however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.



8.03    Application of Funds

. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:



68

--------------------------------------------------------------------------------

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts other than principal and interest (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings and payments due to any Lender or an Affiliate of a
Lender under any Swap Contract, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;



Fifth

, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and



Last

, the balance, if any, after all of the Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by Law.



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

The Administrative Agent shall also act as the "collateral agent" under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), or party to a Swap Contract) and the L/C Issuer hereby
irrevocably appoints and

69

--------------------------------------------------------------------------------



authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as "collateral agent" and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Sections 10.04 and 10.05 as though such
co-agents, sub-agents and attorneys- in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender

. The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.



9.03    Exculpatory Provisions

. The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:



shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence

70

--------------------------------------------------------------------------------



of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent

. The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



9.05    Delegation of Duties

. The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.



9.06    Resignation of Administrative Agent

. The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall

71

--------------------------------------------------------------------------------



have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such resignation.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders

. Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

72

--------------------------------------------------------------------------------



based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the joint lead
arrangers, joint book managers, co-syndication agents or co-documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.



9.09    Administrative Agent May File Proofs of Claim

. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise



to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10    Collateral and Guaranty Matters

. The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,



to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the

73

--------------------------------------------------------------------------------



expiration or termination of all Letters of Credit, (ii) in connection with a
corporate restructuring of the Borrower and its Subsidiaries so long as after
giving effect thereto all Capital Stock of each Guarantor of the Borrower that
is then pledged to the Administrative Agent remains pledged to the
Administrative Agent; (iii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iv) if approved, authorized or ratified in writing in accordance with
Section 10.01;

to release any Guarantor from its obligations under the Guaranty if such Person
is not a Significant Subsidiary or will cease to be a Significant Subsidiary as
a result of a transaction permitted hereunder;

to release any Guarantor from its obligations under the Guaranty as a result of
a corporate restructuring of the Borrower and its Subsidiaries so long as after
giving effect thereto each Person that are required to be a Guarantor pursuant
to the terms hereof becomes or continues to be a Guarantor; and

to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(o).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower's expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE X
MISCELLANEOUS

10.01    Amendments, Etc

. No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:



extend or increase the Commitment of any Lender without the written consent of
such Lender;

postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) without the written consent of each Lender directly affected thereby;

74

--------------------------------------------------------------------------------



reduce or forgive the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

change any provision of this Section or the definition of "Required Lenders" or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

impose any greater restriction on the ability of any Lender to assign any of its
rights or obligations hereunder without the written consent of Lenders having
more than 50% of the sum of (x) the Aggregate Revolving Commitments then in
effect and (y) the outstanding principal amount of Term Loans at such time
within each of the following classes of Commitments, Loans and other Credit
Extensions: (i) the class consisting of the Revolving Commitment, and (ii) the
class consisting of the Term Loans. For purposes of this clause, the aggregate
amount of each Revolving Lender's risk participation and funded participation in
L/C Obligations and Swing Line Loans shall be deemed to be held by such Lender;

release all or substantially all of the Guarantors from the Guaranty without the
written consent of each Lender; or

release all or substantially all of the Collateral without the written consent
of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

75

--------------------------------------------------------------------------------

10.02    Notices and Other Communications; Facsimile Copies.

General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

Electronic Communications. Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender and the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

76

--------------------------------------------------------------------------------



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

Reliance by Administrative Agent and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right,

77

--------------------------------------------------------------------------------



remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

10.04    Attorney Costs, Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(b) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any "workout" or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs, and (c) after the occurrence and during the
continuance of an Event of Default, to pay or reimburse each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with any
"workout" or restructuring in respect of the Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent. All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.



10.05    Indemnification by the Borrower; Reimbursement by Lenders; Waiver.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in

78

--------------------------------------------------------------------------------



any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower's or such Loan Party's directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. In connection with any claim
for indemnification pursuant to this Agreement by more than one Indemnitee, all
such Indemnitees shall be represented by the same legal counsel selected by the
Indemnitees; provided that if such legal counsel determines in good faith that
representing all such Indemnitees is reasonably likely to result in a conflict
of interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each Indemnitee shall be entitled to separate
representation.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender's Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(c).

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

79

--------------------------------------------------------------------------------



All amounts due under this Section 10.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.06    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the LC Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.



10.07    Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void ab initio). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

Minimum Amounts.

80

--------------------------------------------------------------------------------



in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Commitment and the Loans at the time owing to it
under such Commitment or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (A) apply to the Swing Line Lender's rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis;

Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition:

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Commitment or Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the applicable Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (2) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

81

--------------------------------------------------------------------------------



the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment.

Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $2,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

No Assignment to Borrower. No such assignment shall be made to the Borrower or
any of the Borrower's Affiliates or Subsidiaries.

No Assignment to Natural Persons. No such assignment shall be made to a natural
person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.07(d).

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

82

--------------------------------------------------------------------------------



Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that (i) reduces the fees,
interest rate or principal payable directly or indirectly to such Participant
(or such Lender in respect of such Participant), (ii) increases the Commitment
of such Participant (or such Lender in respect of such Participant) or (iii)
extends the final maturity date for the Loans held by such Participant (or such
Lender in respect of such Participant). Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle identified as
such in writing

83

--------------------------------------------------------------------------------



from time to time by the Granting Lender to the Administrative Agent and the
Borrower (an "SPC") the option to provide all or any part of any Committed Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Committed Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Committed Loan, the
Granting Lender shall be obligated to make such Committed Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $2,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

Notwithstanding anything to the contrary contained herein, if at any time Wells
assigns all of its Revolving Commitment and Loans pursuant to subsection (b)
above, Wells may, upon 30 days' notice to the Borrower and the Revolving
Lenders, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be

84

--------------------------------------------------------------------------------



entitled to appoint from among the Revolving Lenders a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Wells as Swing Line Lender.
If Wells resigns as Swing Line Lender, it shall retain all the rights and
obligations of the Swing Line Lender hereunder with respect to all Swing Line
Loans outstanding as of the effective date of its resignation as Swing Line
Lender (including the right to require the Revolving Lenders to make Base Rate
Committed Loans pursuant to Section 2.04(c)).

Notwithstanding anything in this Section 10.07 to the contrary, the rights of
the Lenders to make assignments of their Loans and corresponding Commitments
therefor shall be subject to the approval of any Gaming Board, to the extent
required by applicable Gaming Laws.

10.08    Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
that need to know such information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 10.07(f), or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For purposes
of this Section, "Information" means all information received from the Borrower
or any of its Subsidiaries relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure to any such Person by the Borrower or any Subsidiary, provided that,
in the case of information received from the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.



10.09    Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, after obtaining
the prior written consent of the Administrative Agent, each Lender is authorized
at any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being

85

--------------------------------------------------------------------------------



waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

10.10    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.



10.11    Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



10.12    Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.



10.13    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the

86

--------------------------------------------------------------------------------



time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

10.14    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



10.15    Tax Forms.

 

Each Lender that is not a "United States person" within the meaning of Section
7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement, (B)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

Each Foreign Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to

87

--------------------------------------------------------------------------------



which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

The Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 3.01 (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

The Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 10.15(a).

Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

10.16    Replacement of Lenders

. The Borrower shall have the right to remove a Lender as a party to this
Agreement at any time upon notice to the Administrative Agent and such

88

--------------------------------------------------------------------------------



Lender, including but not limited to a Lender who is disqualified by the Gaming
Authorities. If the Borrower elects to remove a Lender pursuant to this
Section 10.16, the Lender being removed shall within five Business Days after
notice of removal pursuant to this Section 10.16 execute and deliver an
Assignment and Assumption covering its Loans and Commitments in favor of one or
more Eligible Assignees designated by the Borrower and reasonably acceptable to
the Administrative Agent, subject to payment of a purchase price to such Lender
being removed in an amount equal to the principal, interest and fees (including
accrued Letter of Credit Fees under Section 2.03) owed to such Lender and any
costs and compensation owed to such Lender under Article III; provided that no
Lender shall be required to make such an assignment to any such Eligible
Assignee to the extent such Lender is not legally permitted to make such an
assignment to such Eligible Assignee. In addition to the foregoing, so long as
there does not exist a Default or Event of Default, the Borrower may upon five
Business Days' notice to the Administrative Agent and any Lender, prepay the
Loans of such Lender, terminate such Lender's Commitments and reduce the
applicable Commitment by the amount of such Lender's Commitment. The Commitment
of any such Lender shall be terminated upon the payment by the Borrower of a
purchase price in an amount equal to the principal, interest and fees (including
accrued Letter of Credit Fees under Section 2.03) owed to such Lender and any
costs and compensation owed to such Lender under Article III.

10.17    Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW
OF THE STATE OF NEVADA applicable to agreements made and to be performed
entirely within such State; PROVIDED THAT THE ADMINISTRATIVE Agent AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.



10.18    Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



10.19    USA PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.



89

--------------------------------------------------------------------------------

10.20    OFAC

. No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury's Office of Foreign
Assets Control regulation or executive order.

10.21    Designation as Senior Debt

. All Obligations shall be "Designated Senior Indebtedness" for purposes of and
as defined in any existing or future Indenture between the Borrower and a
trustee relating to any subordinated debt issued by the Borrower, if and to the
extent that such term (or any comparable term) is defined therein as providing
specific rights to certain holders of senior indebtedness.



10.22    Gaming Boards.

Each Lender and the Administrative Agent agrees to use its best efforts to
cooperate with all Gaming Boards in connection with the administration of their
regulatory jurisdiction over the Borrower and its Affiliates, including by
providing in a timely manner such documents or other information as may be
requested by any such Gaming Authority relating to the Borrower or any of its
Affiliates or to the Loan Documents. The Borrower and each of its Affiliates
hereby consents to any such disclosure by the Lenders and Administrative Agent
to any Gaming Board and releases such parties from any liability for any such
disclosure.



10.23    Gaming Regulations.

Each party to this Agreement hereby acknowledges that the consummation of the
transactions contemplated by the Loan Documents is subject to applicable Gaming
Laws, including but not limited to any licensing or qualification requirements
imposed on the Lenders and the Loan Parties thereby. The Borrower represents and
warrants that it will use its best efforts to obtain all requisite approvals
necessary in connection with the transactions contemplated hereby and in the
other Loan Documents.



[Remainder of page intentionally left blank.]

90

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.

BOYD GAMING CORPORATION




By: /s/ Paul J. Chakmak
Name: Paul J. Chakmak
Title: Executive Vice President, Treasurer
and Chief Financial Officer



S-1

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

, as Administrative Agent


By: /s/ Maurice E. Washington
Name: Maurice E. Washington
Title: Vice President

 

S-2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

, as a Lender and L/C Issuer


By: /s/ Justin Lien
Name: Justin Lien
Title: Vice President

 

S-3

--------------------------------------------------------------------------------

WELLS FARGO BANK N.A.




By: /s/ Peitty Chou
Name: Peitty Chou
Title: Vice President

 

S-4

--------------------------------------------------------------------------------

CITIBANK, N.A.




By: /s/ Jeffrey Rothman
Name: Jeffrey Rothman
Title: Vice President & Managing Director

 

S-5

--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS




By: /s/ Paul M. Whyte
Name: Paul M. Whyte
Title: Managing Director

By: /s/ Drew Goldman
Name: Drew Goldman
Title: Managing Director

 

 

S-6

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION




By: /s/ Donald S. Shokrian
Name: Donald S. Shokrian
Title: Managing Director

S-7

--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA




By: /s/ Louis Alder
Name: Louis Alder
Title: Director

 

S-8

--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION




By: /s/ G. Lee Wagner, Jr.
Name: G. Lee Wagner, Jr.
Title: Vice President

S-9

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of May 24, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement", the terms
defined therein being used herein as therein defined), among Boyd Gaming
Corporation, a Nevada corporation (the "Borrower"), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer, and Wells Fargo Bank, N.A., as Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loans            ¨ A conversion or continuation of
Loans

1. On ____________________ (a Business Day).

2. In the amount of $______________.

3. Comprised of ________________.
            [Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period to ______(date).

The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

BOYD GAMING CORPORATION


By: __________________________________
Name: ________________________________
Title: _____________________________

Form of Committed Loan Notice
A-1

--------------------------------------------------------------------------------

EXHIBIT B

[BOYD GAMING LETTERHEAD]

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To: Wells Fargo Bank, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of May 24, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement", the terms
defined therein being used herein as therein defined), among Boyd Gaming
Corporation, a Nevada corporation (the "Borrower"), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer, and Wells Fargo Bank, N.A., as Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1. On _______ (a Business Day).

2. In the amount of $____________.

3. Comprised of [Overnight Eurodollar Rate Loans/Loans Bearing Interest [as
otherwise agreed]].

4. Swing Loan Balance: $________________

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

BOYD GAMING CORPORATION


By: __________________________________
Name: ________________________________
Title: _____________________________

Form of Swing Line Loan Notice
B-1

--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING NOTE

FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain First Amended and Restated Credit Agreement, dated as of
May 24, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the "Agreement;" the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer, and Wells Fargo Bank, N.A., as Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Note may
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Revolving Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Form of Revolving Note
C-1-1

--------------------------------------------------------------------------------



THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA.

BOYD GAMING CORPORATION


By: __________________________________
Name: ________________________________
Title: _____________________________

Form of Revolving Note
C-1-2

--------------------------------------------------------------------------------



REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO



Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________

________

_________

_________

_________

_________

_________

________



Form of Revolving Note
C-1-3

--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

$100,000,000

FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
WELLS FARGO BANK, N.A. or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Lender to the Borrower
under that certain First Amended and Restated Credit Agreement, dated as of
May 24, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the "Agreement;" the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer and Wells Fargo Bank, N.A., as Swing Line Lender.

The Borrower promises to pay interest (computed on the basis of a 360-day year,
actual days elapsed) on the unpaid principal amount of each Swing Line Loan from
the date of such Swing Line Loan until such principal amount is paid in full, at
a fluctuating rate per annum equal to the [Overnight LIBOR Rate (as hereinafter
defined) in effect from time to time plus the Applicable Rate for Eurodollar
Rate Loans under the Revolving Commitment][or as otherwise agreed]. Accrued
interest shall be payable monthly on or before the fifth Business Day after the
end of each month. Each change in the rate of interest hereunder shall become
effective on the date each Overnight LIBOR Rate change is announced within the
Lender. The Borrower may prepay principal on any portion of this Note in any
amount and without penalty. All payments of principal and interest shall be made
to the Lender in Dollars in immediately available funds. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

As used herein, the following terms shall have the meanings hereinafter set
forth:

(a) "LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended).

(b) "Overnight LIBOR Rate" means at any time the rate of interest most recently
announced within Lender at its principal office as its Overnight LIBOR Rate
(reserve-adjusted), for an amount approximately equal to the principal amount to
which such interest rate applies, with the understanding that the Overnight
LIBOR Rate is one of the Lender's base rates and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto, and is evidenced by the recording thereof in such internal publication
or publications as the Lender may designate. The Borrower understands and agrees
that (i) the Lender may base its determination of the Overnight LIBOR Rate upon
such offers for deposits on or other market indicators of the Inter-Bank Market
as the Lender in its discretion deems appropriate, including, but not limited
to, the rate offered for U.S. dollar deposits on the London

Form of Swing Line Note
C-2-1

--------------------------------------------------------------------------------

Inter-Bank Market, and (ii) the Overnight LIBOR Rate available to the Borrower
hereunder shall be adjusted by the Lender to take into account the LIBOR Reserve
Percentage.

This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note may become, or may be declared to be, immediately
due and payable all as provided in the Agreement. Swing Line Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

BOYD GAMING CORPORATION


By: __________________________________
Name: ________________________________
Title: _____________________________

Form of Swing Line Note
C-2-2

--------------------------------------------------------------------------------



SCHEDULE OF SWING LINE ADVANCES AND
PAYMENTS OF PRINCIPAL




Date

Amount of Swing Line Advance

Amount of
Principal Paid

Unpaid Principal Balance

Notation
Made By

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________

__________

______________

______________

______________

______________



Form of Swing Line Note
C-2-3

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Retated Credit Agreement,
dated as of May 24, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement", the terms
defined therein being used herein as therein defined), among Boyd Gaming
Corporation, a Nevada corporation (the "Borrower"), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer and Wells Fargo Bank, N.A. as Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[

Use following paragraph 1 for fiscal year-end financial statements]



1. The Borrower has delivered to the Administrative Agent the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[

Use following paragraph 1 for fiscal quarter-end financial statements]



1. The Borrower has delivered to the Administrative Agent the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the submitted financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

Form of Compliance Certificate
D-1

--------------------------------------------------------------------------------

[select one:]

[

to the best knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

--or--

[

the following covenants or conditions have not been performed or observed and,
to the best knowledge of the undersigned, the following is a list of each such
Default and its nature and status:]



4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that [such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,]
--or-- [the following representations and warranties are not true as of such
date,] and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF,

the undersigned has executed this Certificate as of _____________.



BOYD GAMING CORPORATION


By: __________________________________
Name: ________________________________
Title: _____________________________

Form of Compliance Certificate
D-2

--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________("Statement Date")     

SCHEDULE 1


to the Compliance Certificate
($ in 000's)



I.

Section 7.10-(a) - Interest Coverage Ratio.



A. Consolidated EBITDA for the four consecutive fiscal quarters ending
on above date ("Subject Period") as set forth on Schedule 2: $ __________

B. Consolidated scheduled interest expense for Subject
Period: $ __________

C. Fixed Charge Coverage Ratio (Line I.A. ¸
Line I.B.): __________ to 1

Minimum required: 2.00 to 1.00

II Section 7.10(b) - Total Leverage Ratio.

A. Consolidated Funded Indebtedness at Statement Date: $___________

B. Consolidated EBITDA for Subject Period (Line I.A. above): $ _________

C. Consolidated Leverage Ratio (Line II.A ¸ Line II.B): __________ to 1

Maximum permitted:



Four Fiscal Quarters Ending

Maximum Total
Leverage Ratio

June 30, 2007 through December 31, 2007

5.25 to 1.00

March 31, 2008 through December 31, 2008

6.00 to 1.00

March 31, 2009 through December 31, 2009

6.50 to 1.00

March 31, 2010

6.75 to 1.00

June 30, 2010

7.00 to 1.00

September 30, 2010

7.25 to 1.00

December 31, 2010

7.50 to 1.00

March 31, 2011

6.50 to 1.00

June 30, 2011 and each quarter thereafter

5.25 to 1.00



[At any time prior to December 31, 2008, the Borrower may make a one-time
election to defer the subsequent step ups and step downs in the Maximum Total
Leverage Ratio for one or two fiscal quarters.]

Form of Compliance Certificate
D-3

--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 2


to the Compliance Certificate
($ in 000's)



Consolidated EBITDA


(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)






Consolidated EBITDA


Quarter
Ended
_______


Quarter
Ended
_______


Quarter
Ended
_______


Quarter
Ended
_______

Twelve
Months
Ended
_______

Consolidated earnings before interest expense, taxes, depreciation,
amortization, non-cash rent expense, preopening expenses, share-based
compensation expense, non-cash change in value of derivative instruments,
charges for the early retirement of debt, non-recurring non-cash losses (or
gains), acquisition and merger related charges, and extraordinary items

         

+(-) the EBITDA during the Subject Period for any Restricted Subsidiary acquired
(or disposed of) by the Borrower during such period, in each case

         

+(-) any loss (or gain) arising from a change in GAAP

         

+ 50% of Borgata EBIT to the extent that on the date of determination, no Event
of Default under and as defined in Borgata's bank credit agreement has occurred
and is continuing

         

+ (after the same shall have been open for at least one full calendar month) the
annualized pro forma EBITDA of any new Venture of the Borrower and its
Restricted Subsidiaries (including the Dania Jai Alai development project)

         

= Consolidated EBITDA

         

Consolidated EBITDA shall exclude the Consolidated EBITDA of each Unrestricted
Subsidiary and all Subsidiaries of any Unrestricted Subsidiary

         

Form of Compliance Certificate
D-4

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Guaranties and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the "Assigned Interest").
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]1]

3. Borrower: Boyd Gaming Corporation

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: First Amended and Restated Credit Agreement, dated as of
May 24, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing

_________________

1     Select as applicable.

Form of Assignment and Assumption
E-1

--------------------------------------------------------------------------------

from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among Boyd Gaming Corporation, a Nevada corporation
(the "Borrower"), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent and L/C Issuer, and Wells Fargo Bank, N.A., as
Swing Line Lender

6. Assigned Interest:2

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders*

Amount of Commitment/Loans Assigned*

Percentage Assigned of Commitment/Loans3

CUSIP Number

Revolving Credit Commitment

$______________

$_____________

______%

 

_____________

$______________

$_____________

______%

 

_____________

$______________

$_____________

______%

 

[

7. Trade Date: __________________]4

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[

NAME OF ASSIGNOR]


By: ___________________________________
Title:



ASSIGNEE

[

NAME OF ASSIGNEE]


By: ___________________________________
Title:



_________________

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
2 Tthe reference to "Loans" in the table should be used only if the Credit
Agreement provides for Term Loans
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Form of Assignment and Assumption
E-2

--------------------------------------------------------------------------------



Consented to and Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer


By:
Title:

Consented to:

WELLS FARGO BANK, N.A.,
as Swing Line Lender


By:
Title:

BOYD GAMING CORPORATION


By:
Title:

Form of Assignment and Assumption
E-3

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

BOYD GAMING CORPORATION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the

Form of Assignment and Assumption
E-4

--------------------------------------------------------------------------------



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Nevada.

Form of Assignment and Assumption
E-5

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY



GENERAL CONTINUING GUARANTY

THIS GENERAL CONTINUING GUARANTY ("Guaranty"), dated as of May 24, 2007, is
executed and delivered by each Subsidiary that is a signatory hereto and any
future Significant Subsidiary (as defined in the Credit Agreement referenced
below) that executes and delivers an Amendment hereto (each a "Guarantor" and,
collectively, the "Guarantors"), in favor of the commercial lending institutions
(the "Lenders") from time to time party to the Credit Agreement (as hereinafter
defined) and Bank of America, N.A. ("Bank of America"), as Administrative Agent
(in such capacity, together with any successor appointed pursuant to
Section 9.06 of the Credit Agreement, the "Administrative Agent") for the
Lenders.

WHEREAS, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuer are parties to a First Amended and Restated Credit Agreement dated as
of the date hereof (said Agreement, as it may hereafter be amended,
supplemented, modified or restated from time to time, being the "Credit
Agreement"; the terms defined therein and not otherwise defined herein being
used herein as therein defined) with Boyd Gaming Corporation, a Nevada
corporation (the "Borrower");

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:

1. Definitions and Construction.

(a) Definitions. The following terms, as used in this Guaranty, shall have the
following meanings:

"Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978 (11 U.S.C.
101-1330), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

"Beneficiaries" shall mean Administrative Agent and Lenders.

"Collateral" shall mean the property or assets described in Section 16 hereof.

"Guarantied Obligations" shall mean the due and punctual payment of all
Indebtedness owing by Borrower.

"Indebtedness" shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries by Borrower and arising directly
or indirectly

Form of Guaranty
F-1

--------------------------------------------------------------------------------

out of or in connection with the Credit Agreement, the Notes, or the other Loan
Documents (in each case as amended, supplemented, modified or restated from time
to time) plus all of the obligations of the Borrower or any of its Subsidiaries
under any and all Swap Contracts between the Borrower and any Lender or
Affiliate of a Lender, including all such obligations, indebtedness, or
liabilities, whether for principal, interest (including any and all interest
which, but for the application of the provisions of the Bankruptcy Code, would
have accrued on such amounts), premium, reimbursement obligations, fees, costs,
expenses (including reasonable attorneys' fees), or indemnity obligations,
whether heretofore, now, or hereafter made, incurred, or created, whether
voluntarily or involuntarily made, incurred, or created, whether secured or
unsecured (and if secured, regardless of the nature or extent of the security),
whether absolute or contingent, liquidated or unliquidated, or determined or
indeterminate, whether Borrower is liable individually or jointly with others,
and whether recovery is or hereafter becomes barred by any statute of
limitations or otherwise becomes unenforceable for any reason whatsoever,
including any act or failure to act by Beneficiaries.

(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the term "including"
is not limiting, and the term "or" has the inclusive meaning represented by the
phrase "and/or." The words "hereof," "herein," "hereby," "hereunder," and other
similar terms refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. Any reference in this Guaranty to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, supplements or restatements thereto or thereof, as
applicable: the Loan Documents; the Credit Agreement; this Guaranty; and the
Notes. Neither this Guaranty nor any uncertainty or ambiguity herein shall be
construed or resolved against Beneficiaries or any Guarantor, whether under any
rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantors, Beneficiaries, and their respective counsel, and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of Beneficiaries and
Guarantors.

2. Guarantied Obligations. Each Guarantor, jointly and severally, hereby
irrevocably and unconditionally guaranties to Beneficiaries, as and for its own
debt, until final and indefeasible payment thereof has been made, the due and
punctual payment of the Guarantied Obligations, in each case when and as the
same shall become due and payable, whether at maturity, by acceleration, or
otherwise; it being the intent of each Guarantor that the guaranty set forth
herein shall be a guaranty of payment and not a guaranty of collection;
provided, however, that each Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be incurred without rendering this
Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.

Each Guarantor represents and warrants to Beneficiaries that (i) neither this
Guaranty nor any collateral security therefor has been given with an intent to
hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor is
not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably

Form of Guaranty
F-2

--------------------------------------------------------------------------------



small in relation to the business or transaction, nor does such Guarantor intend
to incur, or believe or reasonably should believe that it will incur, debts
beyond its ability to pay as they become due; and (iii) such Guarantor is not
insolvent at the time it gives this Guaranty, and the giving of this Guaranty
and any collateral security provided in connection herewith will not result in
such Guarantor's becoming insolvent. Each Guarantor hereby covenants and agrees
that, as long as this Guaranty remains in effect, such Guarantor (i) shall incur
no indebtedness beyond its ability to repay the same in full in accordance with
the terms thereof; and (ii) shall not take any action, or suffer to occur any
omission, which could give rise to a claim by any third party to set aside this
Guaranty or any collateral given in connection herewith, or in any manner impair
Beneficiaries' rights and privileges hereunder or thereunder.

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (a) no such revocation shall
be effective until written notice thereof has been received by Beneficiaries,
(b) no such revocation shall apply to any Guarantied Obligations in existence on
such date (including any subsequent continuation, extension, or renewal thereof,
or change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guarantied Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Beneficiaries in existence on the date of such revocation,
(d) no payment by any Guarantor, Borrower, or from any other source, prior to
the date of such revocation, shall reduce the maximum obligation of such
Guarantor hereunder, and (e) any payment by Borrower or from any source other
than such Guarantor subsequent to the date of such revocation shall first be
applied to that portion of the Guarantied Obligations as to which the revocation
is effective and which are not, therefore, guarantied hereunder, and to the
extent so applied shall not reduce the maximum obligations of such Guarantor
hereunder.

4. Performance under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations on or before the due date thereof, each
Guarantor immediately shall cause such payment to be made.

5. Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to the issuance of the Notes. Each Guarantor agrees that it is directly,
jointly and severally with each other Guarantor, liable to Beneficiaries, that
the obligations of such Guarantor hereunder are independent of the obligations
of Borrower or any other Guarantor, and that a separate action may be brought
against such Guarantor, whether such action is brought against Borrower or
another Guarantor or whether Borrower or any such other Guarantor is joined in
such action. Guarantor agrees that its liability hereunder shall be immediate
and shall not be contingent upon the exercise or enforcement by Beneficiaries of

Form of Guaranty
F-3

--------------------------------------------------------------------------------



whatever remedies they may have against Borrower or any other Guarantor, or the
enforcement of any lien or realization upon any security Beneficiaries may at
any time possess. Each Guarantor agrees that any release which may be given by
Beneficiaries to Borrower or any other Guarantor shall not release such
Guarantor. Each Guarantor consents and agrees that Beneficiaries shall be under
no obligation to marshal any property or assets of Borrower or any other
Guarantor in favor of such Guarantor, or against or in payment of any or all of
the Guarantied Obligations.

6. Waivers.

(a) Each Guarantor hereby waives: (i) notice of acceptance hereof; (ii) notice
of any loans or other financial accommodations made or extended under the Credit
Agreement, or the creation or existence of any Guarantied Obligations;
(iii) notice of the amount of the Guarantied Obligations, subject, however, to
such Guarantor's right to make inquiry of Administrative Agent to ascertain the
amount of the Guarantied Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of Borrower or of any other fact that
might increase such Guarantor's risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to the Notes or any other
instrument; (vi) notice of any Default or Event of Default under the Credit
Agreement; and (vii) all other notices (except if such notice is specifically
required to be given to a Guarantor under this Guaranty or any other Loan
Document to which such Guarantor is party) and demands to which such Guarantor
might otherwise be entitled.

(b) To the fullest extent permitted by applicable law, each Guarantor waives the
right by statute or otherwise to require Beneficiaries to institute suit against
Borrower or to exhaust any rights and remedies which Beneficiaries have or may
have against Borrower. In this regard, each Guarantor agrees that it is bound to
the payment of each and all Guarantied Obligations, whether now existing or
hereafter accruing, as fully as if such Guarantied Obligations were directly
owing to Beneficiaries by such Guarantor. Each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guarantied Obligations shall have been fully and finally
performed and indefeasibly paid) of Borrower or by reason of the cessation from
any cause whatsoever of the liability of Borrower in respect thereof.

(c) To the maximum extent permitted by law, each Guarantor hereby waives:
(i) any rights to assert against Beneficiaries any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against Borrower or any other party liable to Beneficiaries;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Beneficiaries; (iv) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor's liability hereunder; and (v) to the fullest
extent permitted by law, any defense or benefit that may be derived from or
afforded by law which limits the liability of or exonerates guaranties or
sureties or requires Beneficiaries to exhaust remedies against the Borrower
prior to commencing any action or

Form of Guaranty
F-4

--------------------------------------------------------------------------------



foreclosure against such Guarantor or its properties including, without
limitation, the benefits of Nevada Revised Statutes Sections 40.430 - 40.459,
40.475 and 40.485 as and to the fullest extent permitted by Nevada Revised
Statutes Section 40.495 (1989).

(d) Each Guarantor agrees that if all or a portion of the Indebtedness or this
Guaranty is at any time secured by a deed of trust or mortgage covering
interests in real property, Beneficiaries, in their sole discretion, without
notice or demand and without affecting the liability of such Guarantor under
this Guaranty, may foreclose pursuant to the terms of the Credit Agreement or
otherwise the deed of trust or mortgage and the interests in real property
secured thereby by non-judicial sale. Each Guarantor understands that the
exercise by Beneficiaries of certain rights and remedies contained in the Credit
Agreement and any such deed of trust or mortgage may affect or eliminate such
Guarantor's right of subrogation against Borrower and that such Guarantor may
therefore incur a partially or totally non-reimbursable liability hereunder.
Nevertheless, each Guarantor hereby authorizes and empowers Beneficiaries to
exercise, in their sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of such
Guarantor that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Notwithstanding any foreclosure
of the lien of any deed of trust or security agreement with respect to any or
all of any real or personal property secured thereby, whether by the exercise of
the power of sale contained therein, by an action for judicial foreclosure or by
an acceptance of a deed in lieu of foreclosure, each Guarantor shall remain
bound under this Guaranty including its obligation to pay any deficiency
following a non-judicial foreclosure.

(e) (1) Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document, until full and final payment of the Guaranteed
Obligations, each Guarantor hereby waives with respect to Borrower and its
respective successors and assigns (including any surety) and any other party any
and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker and which such Guarantor may have or hereafter
acquire against Borrower or any other party in connection with or as a result of
Borrower's execution, delivery and/or performance of the Credit Agreement or any
other Loan Document. Each Guarantor agrees that it shall not have or assert any
such rights against Borrower or Borrower's successors and assigns or any other
Person (including any surety), either directly or as an attempted setoff to any
action commenced against such Guarantor by Borrower (as borrower or in any other
capacity) or any other Person until the Guaranteed Obligations have been fully
and finally repaid to the Beneficiaries. Each Guarantor hereby acknowledges and
agrees that this waiver is intended to benefit the Beneficiaries and shall not
limit or otherwise affect any of the Borrower's liability hereunder, under any
other Loan Document to which Borrower is a party, or the enforceability hereof
or thereof.

(2) To the extent any waiver of subrogation contained in subparagraph (e)(1) is
unenforceable, each Guarantor shall, until the Guaranteed Obligations shall have
been paid in full and the Commitments shall have terminated and all Letters of
Credit shall have expired or been terminated or canceled, withhold exercise of
(a) any claim, right or remedy, direct or indirect, that such Guarantor now has
or may hereafter have against

Form of Guaranty
F-5

--------------------------------------------------------------------------------



Borrower or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against Borrower, and (iii) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by the Beneficiaries, and
(b) any right of contribution such Guarantor may have against any other
Guarantor (including without limitation any such right of contribution). Each
Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
the Administrative Agent or Lenders may have against Borrower, to all right,
title and interest the Beneficiaries may have in any such collateral or
security, and to any right the Beneficiaries may have against such other
Guarantor. The Administrative Agent, on behalf of Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights any Guarantor may have, and upon any such disposition or
sale any rights of subrogation Guarantors may have shall terminate. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of Lenders and shall forthwith be paid
over to the Administrative Agent for the benefit of Lenders to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the Credit Agreement.

7. Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, Beneficiaries may, by action or inaction, compromise or
settle, extend the period of duration or the time for the payment, or discharge
the performance of, or may refuse to, or otherwise not enforce, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the Credit Agreement, the Notes, or any of the other Loan Documents or may
grant other indulgences to Borrower in respect thereof, or may amend or modify
in any manner and at any time (or from time to time) any one or more of the
Credit Agreement, the Notes, or any of the other Loan Documents, or may, by
action or inaction, release or substitute any other Guarantor, if any, of the
Guarantied Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guarantied Obligations (including the
Collateral) or any other guaranty of the Guarantied Obligations, or any portion
thereof.

8. No Election. Beneficiaries shall have the right to seek recourse against any
Guarantor to the fullest extent provided for herein and no election by
Beneficiaries to proceed in one form of action or proceeding, or against any
Guarantor or other party, or on any obligation, shall constitute a waiver of
Beneficiaries' right to proceed in any other form of action or proceeding or
against any other Guarantor or other parties unless Beneficiaries have expressly

Form of Guaranty
F-6

--------------------------------------------------------------------------------



waived such right in writing. Specifically, but without limiting the generality
of the foregoing, no action or proceeding by Beneficiaries under any document or
instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantors under this Guaranty except to the extent that
Beneficiaries finally and unconditionally shall have realized indefeasible
payment by such action or proceeding.

9. Indefeasible Payment. The Guarantied Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
Beneficiaries are no longer subject to any right on the part of any person
whomsoever, including Borrower, Borrower as a debtor in possession, or any
trustee (whether appointed under the Bankruptcy Code or otherwise) of Borrower's
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, all or any portion of such
payments to Beneficiaries is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and each Guarantor shall be
liable for the full amount Beneficiaries are required to repay plus any and all
costs and expenses (including attorneys' fees) paid by Beneficiaries in
connection therewith.

10. Financial Condition of Borrower. Each Guarantor represents and warrants to
Beneficiaries that it is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guarantied Obligations. Each
Guarantor further represents and warrants to Beneficiaries that it has read and
understands the terms and conditions of the Credit Agreement, the Notes, and the
other Loan Documents. Each Guarantor hereby covenants that it will continue to
keep itself informed of Borrower's financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

11. Subordination. Each Guarantor hereby agrees that any and all present and
future indebtedness of Borrower owing to such Guarantor is postponed in favor of
and subordinated to payment in full of the Guarantied Obligations. Each
Guarantor agrees that amounts paid over to Beneficiaries pursuant to the
subordination provisions of this Section 11 shall be separate and apart from,
and shall not be credited to, the liability of such Guarantor pursuant to
Section 2.

12. Payments; Application. All payment to be made hereunder by any Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
setoff, deduction (whether for Taxes or otherwise) or counterclaim. All payments
made by any Guarantor hereunder shall be applied as follows: first, to all
reasonable costs and expenses (including attorneys' fees) incurred by
Beneficiaries in enforcing this Guaranty or in collecting the Guarantied
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Beneficiaries constituting Guarantied Obligations; and third, to
the balance of the Guarantied Obligations.

13. Attorneys' Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys' fees and all other reasonable costs and expenses which may
be incurred by Beneficiaries in the enforcement of this Guaranty or in any way
arising out of, or consequential

Form of Guaranty
F-7

--------------------------------------------------------------------------------



to the protection, assertion, or enforcement of the Guarantied Obligations (or
any security therefor), irrespective of whether suit is brought.

14. Notices. All notices and other communications provided to any party hereto
under this Guaranty shall be in writing or by facsimile and addressed, delivered
or transmitted to such party at its address or facsimile number set forth below
or at such other address or facsimile number as may be designated by such party
in a notice to the other parties. Any notice, if mailed and properly addressed
with postage prepaid, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted.

If to any Guarantor: c/o Boyd Gaming Corporation
3883 Howard Hughes Parkway, 9th Floor
Las Vegas, Nevada 89169
Attn: Chief Financial Officer
Facsimile number: (702) 792-7214
Attn: General Counsel
Facsimile number: (702) 696-1114

With a copy to: Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California 90013

Attn: Kathryn I. Johnstone, Esq.
Facsimile number: (213) 892-5454

If to Beneficiaries: Bank of America, N.A., as Administrative Agent
GCIB Agency Management Central I
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention: Chris M. Levine - AVP, Agency Management Officer
Telephone: 214-209-4129
Facsimile: 214-290-9432
Email: chris.m.levine@bankofamerica.com

With a copy to: Mayer, Brown, Rowe & Maw LLP
350 South Grand Avenue
Suite 2500
Los Angeles, California 90071
Attn: Brian E. Newhouse, Esq.
Facsimile number: (213) 625-0248

15. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, the Notes, or any Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, the Notes, or any other Loan Document, and those provided by law. No
delay or omission by Beneficiaries to exercise any right under

Form of Guaranty
F-8

--------------------------------------------------------------------------------



this Guaranty shall impair any such right nor be construed to be a waiver
thereof. No failure on the part of Beneficiaries to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver thereof; nor
shall any single or partial exercise of any right under this Guaranty preclude
any other or further exercise thereof or the exercise of any other right.

16. Collateral. The obligations of one or more of the Guarantors under this
Guaranty may be secured as provided for in certain of the Loan Documents that
have been or will be executed by such Guarantor in favor of the Administrative
Agent.

17. Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

18. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
among each Guarantor and Beneficiaries pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Administrative
Agent. Any such alteration, amendment, modification, waiver, or consent shall be
effective only to the extent specified therein and for the specific purpose for
which given. No course of dealing and no delay or waiver of any right or default
under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.

19. Successors and Assigns. Subject to the terms of the Credit Agreement, this
Guaranty shall be binding each Guarantor and its successors and assigns and
shall inure to the benefit of the successors and assigns of Beneficiaries;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Beneficiaries' prior written consent and any
unconsented to assignment shall be absolutely void. In the event of any
assignment or other transfer of rights by Beneficiaries, the rights and benefits
herein conferred upon Beneficiaries shall automatically extend to and be vested
in such assignee or other transferee.

20. Choice of Law and Venue; Service of Process. THE VALIDITY OF THIS GUARANTY,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF EACH
GUARANTOR AND BENEFICIARIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEVADA, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR ITSELF AND IN
CONNECTION WITH ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY FROM WHICH NO
APPEAL HAS BEEN TAKEN OR IS AVAILABLE.

Form of Guaranty
F-9

--------------------------------------------------------------------------------



21. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF GUARANTORS AND BENEFICIARIES WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES THAT ANY
SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY
A COURT TRIAL WITHOUT A JURY AND THAT BENEFICIARIES MAY FILE AN ORIGINAL
COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE
OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

22. Joint and Several Liability. The liability of the Guarantors hereunder shall
be joint and several.



Form of Guaranty
F-10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

MARE-BEAR, INC.,
a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

SAM-WILL, INC.,
a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

BOYD TUNICA, INC.,
a Mississippi corporation


By: ______________________________
Name: __________________________
Title: ________________________

CALIFORNIA HOTEL FINANCE CORPORATION, a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

CALIFORNIA HOTEL AND CASINO, a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-11

--------------------------------------------------------------------------------

BOYD ATLANTIC CITY, INC.,
a New Jersey corporation


By: ______________________________
Name: __________________________
Title: ________________________

ECHELON RESORTS LLC,
a Nevada limited liability company


By: ______________________________
Name: __________________________
Title: ________________________

PAR-A-DICE GAMING CORPORATION,
an Illinois corporation


By: ______________________________
Name: __________________________
Title: ________________________

BOYD KENNER, INC.,
a Louisiana corporation


By: ______________________________
Name: __________________________
Title: ________________________

BOYD LOUISIANA L.L.C.,
a Nevada limited liability company


By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-12

--------------------------------------------------------------------------------

M.S.W., INC.,
a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

TREASURE CHEST CASINO, L.L.C.,
a Louisiana limited liability company


By: ______________________________
Name: __________________________
Title: ________________________

BLUE CHIP CASINO, LLC, an Indiana limited liability company


By: ______________________________
Name: __________________________
Title: ________________________

BOYD LOUISIANA RACING, INC.,
a Louisiana corporation


By: ______________________________
Name: __________________________
Title: ________________________

BOYD RACING, L.L.C.,
a Louisiana limited liability company

By:

BOYD RACING, L.L.C., a
Louisiana corporation, its sole member



By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-13

--------------------------------------------------------------------------------

BOYD SHREVEPORT, L.L.C., a Louisiana limited liability company

By: BOYD KENNER, INC., a Louisiana
corporation, its sole member

By: ______________________________
Name: __________________________
Title: ________________________

BOYD RED RIVER, L.L.C., a Louisiana limited liability company

By: BOYD GAMING CORPORATION, a
Nevada corporation, its sole member

By: ______________________________
Name: __________________________
Title: ________________________

RED RIVER ENTERTAINMENT OF SHREVEPORT PARTNERSHIP IN COMMENDAM, a Louisiana
partnership in commendam

By: BOYD SHREVEPORT, L.L.C., a Louisiana limited liability, its general partner

By: BOYD KENNER, INC., a Louisiana
corporation, its sole member

By: ______________________________
Name: __________________________
Title: ________________________



COAST CASINOS, INC., a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-14

--------------------------------------------------------------------------------

COAST HOTELS AND CASINOS, INC., a Nevada corporation


By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-15

--------------------------------------------------------------------------------



AMENDMENT TO GENERAL CONTINUING GUARANTY

This Amendment to General Continuing Guaranty (this "Amendment"), dated as of
__________, 200_, relates to the General Continuing Guaranty dated as of May 24,
2007 (as amended to date, the "Guaranty"), among the Subsidiaries of Boyd Gaming
Corporation parties thereto as Guarantors (collectively the "Guarantors") in
favor of the Lenders (as defined in the Credit Agreement (as hereinafter
defined)) and Bank of America, N.A. ("Bank of America"), as Administrative Agent
(the "Administrative Agent").

In compliance with Section 6.13 of the First Amended and Restated Credit
Agreement dated as of May 24, 2007 (as amended, supplemented, modified or
restated from time to time, the "Credit Agreement") among Boyd Gaming
Corporation (the "Borrower"), the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Lenders, ____________ (the "Additional Guarantor") and
the Guarantors hereby agree as follows (capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement):

1. Amendment. The Guaranty is hereby amended to add as a party, and more
specifically, as a Guarantor, thereunder, the Additional Guarantor.

2. Representations and Warranties. The Additional Guarantor represents and
warranties to the Administrative Agent and the Lenders that each of the
representations and warranties of a Guarantor contained in the Guaranty is
hereby made by the Additional Guarantor as of the date hereof and is true and
correct as to the Additional Guarantor as of the date hereof.

3. Additional Guarantor as Guarantor. The Additional Guarantor assumes all of
the obligations and liabilities of a Guarantor under the Guaranty, agrees to be
bound thereby as if the Additional Guarantor were an original party to the
Guaranty and shall be a Guarantor for all purposes under the Loan Documents.

4. Effectiveness. The Amendment shall become effective on the date hereof upon
the execution hereof by the Additional Guarantor and the Administrative Agent
and delivery hereof to the Administrative Agent.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to principles
of conflicts of law.

[Name of Additional Guarantor]


By: ______________________________
Name: __________________________
Title: ________________________

Notice Address:

Attention: ___________________________

Form of Guaranty
F-16

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

, as Administrative Agent


By: ______________________________
Name: __________________________
Title: ________________________

Form of Guaranty
F-17

--------------------------------------------------------------------------------

EXHIBIT G

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinions:

 * Section 5.01(a), (b) and (c)
 * Section 5.02
 * Section 5.03
 * Section 5.04
 * Section 5.06
 * Section 5.14(b)

Form of Security Agreement
G-1

--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE AGREEMENT

This PLEDGE AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time, this "Pledge Agreement"), dated as of
May 24, 2007, is made by BOYD GAMING CORPORATION, a Nevada corporation (the
"Borrower"), each Subsidiary (as defined in the Credit Agreement referred to
below) of the Borrower from time to time a party hereto (together with the
Borrower, individually a "Pledgor" and collectively, the "Pledgors"), in favor
of Bank of America, N.A. ("Bank of America"), as the administrative agent
(together with any successor thereto in such capacity, the "Administrative
Agent") for each of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to a First Amended and Restated Credit Agreement, dated as of
even date herewith (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Credit Agreement"), among the Borrower, the
various financial institutions (individually, a "Lender" and collectively, the
"Lenders") as are, or may from time to time become, parties thereto and the
Administrative Agent for the Lenders, the Lenders have extended Commitments to
make Credit Extensions to the Borrower;

WHEREAS, as a condition precedent to the making of the Credit Extensions
(including the initial Credit Extension) under the Credit Agreement, the
Pledgors are required to execute and deliver this Pledge Agreement;

WHEREAS, each of the Pledgors has duly authorized the execution, delivery and
performance of this Pledge Agreement; and

WHEREAS, it is in the best interests of each of the Pledgors to execute this
Pledge Agreement inasmuch as each of the Pledgors will derive substantial direct
and indirect benefits from the Credit Extensions made from time to time to the
Borrower by the Lenders pursuant to the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrower
pursuant to the Credit Agreement, and to induce the Secured Parties to enter
into Swap Contracts, the Pledgors agree, for the benefit of each Secured Party,
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Pledge
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

Form of Pledge Agreement
H-1

--------------------------------------------------------------------------------



"Administrative Agent" is defined in the preamble.

"Bank of America" is defined in the preamble.

"Borrower" is defined in the preamble.

"Collateral" is defined in Section 2.1.

"Credit Agreement" is defined in the first recital.

"Distributions" means all non-cash distributions, non-cash dividends,
liquidating dividends or securities resulting from (or in connection with the
exercise of) splits, reclassifications, warrants, options, non-cash dividends,
mergers, consolidations, and all other distributions (whether similar or
dissimilar to the foregoing) on or with respect to the Collateral, but shall not
include Dividends.

"Dividends" means cash dividends and cash distributions with respect to the
Collateral made in the ordinary course of business and not as a liquidating
dividend.

"Issuer" means the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.

"Lender" and "Lenders" are defined in the first recital.

"Obligations" means, (a) with respect to the Borrower, (i) all obligations of
the Borrower under or in connection with the Credit Agreement or any other Loan
Document (including this Pledge Agreement) and (ii) all obligations of the
Borrower to any Lender or an Affiliate thereof under any Swap Contract permitted
under Section 7.03(d) of the Credit Agreement, and (b) with respect to any other
Pledgor, all obligations of such Pledgor under or in connection with the
Guaranty, as the same may be amended, modified, extended or renewed from time to
time.

"Pledge Agreement" is defined in the preamble.

"Pledgor" and "Pledgors" are defined in the preamble.

"Secured Obligations" is defined in Section 2.2.

"Securities Act" is defined in Section 6.2.

"Termination of All Future Commitments" means the occurrence of all of the
following: (a) the termination, expiration or cash collateralization of all
Letters of Credit in accordance with the terms of the Credit Agreement, (b) the
termination of all Swap Contracts to which a Secured Party is a party or the
consent of each Secured Party that is a counterparty to a Swap Contract that has
not been terminated to the release of the Collateral and (c) the termination of
all Commitments.

"U.C.C." means the Uniform Commercial Code, as in effect from time to time in
the State of Nevada.

Form of Pledge Agreement
H-2

--------------------------------------------------------------------------------



SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Pledge Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or in the
Credit Agreement or the context otherwise requires, terms for which meanings are
provided in the U.C.C. are used in this Pledge Agreement, including its preamble
and recitals, with such meanings.

ARTICLE II

PLEDGE

SECTION 2.1. Grant of Security Interest. To secure the due and prompt payment
and performance of the Obligations, each Pledgor hereby pledges, assigns, grants
a continuing security interest in and lien on, and delivers to the
Administrative Agent for the ratable benefit of the Secured Parties, all right,
title and interest of such Pledgor, whether now existing or hereafter arising,
in all of the following:

A. All of the shares of stock and other securities described in Schedule I
opposite the name of such Pledgor, all of the certificates and/or instruments
representing such shares of stock and other securities, and all cash,
securities, dividends, rights and other property at any time and from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares or other securities; provided, however,
notwithstanding anything to the contrary herein, the Collateral shall not
include more than 65% of the total equity interests of any Foreign Subsidiary;

B. All additional shares of stock of any of the Issuers listed in Schedule I
opposite the name of such Pledgor at any time and from time to time acquired by
such Pledgor in any manner, all of the certificates representing such additional
shares, and all cash, securities, dividends, rights and other property at any
time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares; provided, however,
notwithstanding anything to the contrary herein, the Collateral shall not
include more than 65% of the total equity interests of any Foreign Subsidiary;

C. All other property hereafter delivered to the Administrative Agent by such
Pledgor in substitution for or in addition to any of the foregoing, all
certificates and instruments representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof; and

D. All products and proceeds of all of the foregoing.

All of the foregoing are herein collectively called the "Collateral". By its
acceptance of the pledges hereunder, the Administrative Agent acknowledges that
for purposes of this Pledge Agreement only, it accepts such pledges, and holds
the Collateral hereunder, for the benefit of all Secured Parties.

Form of Pledge Agreement
H-3

--------------------------------------------------------------------------------



SECTION 2.2. Security for Obligations. This Pledge Agreement secures the payment
in full in cash of all Obligations of the Borrower now or hereafter existing,
whether for principal, interest, costs, fees, expenses, or otherwise, and all
Obligations of the Pledgors whether now or hereafter existing under the
Guaranty, this Pledge Agreement and each other Loan Document to which a Pledgor
is or may become a party (all such obligations of the Borrower and the Pledgors
being the "Secured Obligations").

SECTION 2.3. Delivery of Collateral. All certificates and instruments
representing or evidencing the Collateral shall be delivered to the
Administrative Agent for the benefit of the Secured Parties contemporaneously
with the execution of this Pledge Agreement, to be held in the State of Nevada
at a location designated to the Nevada State Gaming Control Board and must be
made available for inspection by agents or employees of the Nevada State Gaming
Control Board immediately upon request during normal business hours. Subject to
compliance with Gaming Laws, additional Collateral may from time to time be
delivered to the Administrative Agent for the benefit of the Secured Parties by
agreement between the Administrative Agent and the Pledgors. All share
certificates at any time delivered to the Administrative Agent for the benefit
of the Secured Parties shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Administrative Agent. The
Administrative Agent shall hold all certificates pledged hereunder pursuant to
this Pledge Agreement unless and until released in accordance with Section 2.5
hereof. If Collateral is in the possession of a bailee, the Pledgors will join
with the Administrative Agent in notifying the bailee of the interest of the
Administrative Agent and in obtaining from the bailee an acknowledgment that it
holds the Collateral for the benefit of the Secured Parties.

SECTION 2.4. Continuing Security Interest; Transfer of Note. This Pledge
Agreement shall create a continuing security interest in the Collateral and
shall

(a) remain in full force and effect until payment in full in cash of all Secured
Obligations and the Termination of All Future Commitments,

(b) be binding upon each Pledgor and its successors, transferees and assigns,
and

(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and each other Secured
Party.

Subject to applicable Gaming Laws and without limiting the foregoing clause (c),
any Lender may assign or otherwise transfer (in whole or in part) any Loan held
by it to any other Person or entity, and such other Person or entity shall
thereupon become vested with all the rights and benefits in respect thereof
granted to such Lender under any Loan Document (including this Pledge Agreement)
or otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and to the provisions of Section 10.07 and Article IX of the Credit
Agreement. Upon the payment in full in cash of all Secured Obligations and the
Termination of All Future Commitments, the security interests granted herein
shall automatically terminate with respect to all Collateral. Upon any such
sale, transfer, disposition or termination, the Administrative Agent will, at
the Pledgor's sole expense, deliver to each Pledgor, without any

Form of Pledge Agreement
H-4

--------------------------------------------------------------------------------



representations, warranties or recourse of any kind whatsoever (other than the
representation that all of the Collateral being delivered by the Administrative
Agent is free and clear of any Lien created by the Administrative Agent), all
certificates and instruments representing or evidencing all Collateral
(including all instruments of transfer relating thereto) owned by such Pledgor,
and execute and deliver to each Pledgor such documents as such Pledgor shall
reasonably request to evidence such termination. Notwithstanding anything to the
contrary herein, the Administrative Agent shall not surrender possession of any
Collateral to any party other than the applicable Pledgor without the prior
approval of the applicable Gaming Board or as otherwise permitted by applicable
Gaming Laws.

SECTION 2.5. Security Interest Absolute. Subject in each case to compliance by
the Administrative Agent with all applicable Gaming Laws, all rights of the
Administrative Agent and the security interests granted to the Administrative
Agent hereunder, and all obligations of the Pledgors hereunder, shall be
absolute and unconditional, irrespective of

(a) any lack of validity or enforceability of the Credit Agreement, any Note or
any other Loan Document,

(b) the failure of any Secured Party

(i) to assert any claim or demand or to enforce any right or remedy against the
Borrower, any other Obligor or any other Person under the provisions of the
Credit Agreement, any Note, any other Loan Document or otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligations,

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation,

(d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Pledgors hereby
waive any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise,

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any Note or
any other Loan Document,

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations, or

Form of Pledge Agreement
H-5

--------------------------------------------------------------------------------

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrower, any other Obligor, any
surety or any guarantor.

SECTION 2.6. Postponement of Subrogation, etc. No Pledgor will exercise any
rights which it may acquire by reason of any payment made hereunder, whether by
way of subrogation, reimbursement or otherwise, until the prior payment, in full
and in cash, of all Secured Obligations and the Termination of All Future
Commitments. Any amount paid to a Pledgor on account of any payment made
hereunder prior to the payment in full of all Secured Obligations shall be held
in trust for the benefit of the Secured Parties and shall immediately be paid to
the Secured Parties and credited and applied against the Secured Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement; provided, however, that if

(a) a Pledgor has made payment to the Secured Parties of all or any part of the
Secured Obligations, and

(b) all Secured Obligations have been paid in full, all Letters of Credit have
been terminated or expired, all Swap Contracts with any Secured Party have been
terminated and all Commitments have been permanently terminated,

each Secured Party agrees that, at such Pledgor's request, the Secured Parties
will execute and deliver to such Pledgor appropriate documents (without recourse
and without representation or warranty (other than the representation that the
interest in the Secured Obligations being transferred by subrogation is free and
clear of any Lien created by such Secured Party)) necessary to evidence the
transfer by subrogation to such Pledgor of an interest in the Secured
Obligations resulting from such payment by such Pledgor. In furtherance of the
foregoing, for so long as any Secured Obligations, Letters of Credit or
Commitments remain outstanding or any Swap Contract with any Secured Party
remains in full force and effect, the Pledgors shall refrain from taking any
action or commencing any proceeding against the Borrower or any other Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Pledge Agreement to any Secured Party.

SECTION 2.7. Waivers.

(a) Each Pledgor hereby waives: (i) notice of acceptance hereof; (ii) notice of
any loans or other financial accommodations made or extended under the Credit
Agreement, or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations; (iv) notice of any adverse change in the financial
condition of the Borrower or of any other fact that might increase such
Pledgor's risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to the Notes or any other instrument; (vi) notice
of any Default or Event of Default under the Credit Agreement; and (vii) all
other notices (except if such notice is specifically required to be given to a
Pledgor under this Pledge Agreement or any other Loan Document) and demands to
which such Pledgor might otherwise be entitled.

Form of Pledge Agreement
H-6

--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Pledgor waives the
right by statute or otherwise to require the Administrative Agent to institute
suit against the Borrower or to exhaust any rights and remedies which the
Administrative Agent has or may have against the Borrower. In this regard, each
Pledgor agrees that it is bound to the payment of each and all Obligations,
whether now existing or hereafter accruing, as fully as if such Obligations were
directly owing to the Administrative Agent by such Pledgor. Each Pledgor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Obligations shall have been fully and finally
performed and indefeasibly paid) of the Borrower or by reason of the cessation
from any cause whatsoever of the liability of the Borrower in respect thereof.

(c) To the maximum extent permitted by law, each Pledgor hereby waives: (i) any
rights to assert against the Administrative Agent any defense (legal or
equitable), set-off, counterclaim, or claim which such Pledgor may now or at any
time hereafter have against the Borrower or any other party liable to the
Administrative Agent; (ii) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor; (iii) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent; and
(iv) to the fullest extent permitted by law, any defense or benefit that may be
derived from or afforded by law which limits the liability of or exonerates
guaranties or sureties or requires the Administrative Agent to exhaust remedies
against the Borrower prior to commencing any action or foreclosure against the
Collateral.

(d) Each Pledgor agrees that if all or a portion of the Obligations or this
Pledge Agreement is at any time secured by a deed of trust or mortgage covering
interests in real property, the Administrative Agent, in its discretion, without
notice or demand and without affecting the liability of any Pledgor under this
Pledge Agreement, may foreclose pursuant to the terms of the Credit Agreement or
otherwise the deed of trust or mortgage and the interests in real property
secured thereby by non-judicial sale. Each Pledgor understands that the exercise
by the Administrative Agent of certain rights and remedies contained in the
Credit Agreement and any such deed of trust or mortgage may affect or eliminate
such Pledgor's right of subrogation against the Borrower and that such Pledgor
may therefore incur a partially or totally non- reimbursable liability
hereunder. Nevertheless, each Pledgor hereby authorizes and empowers the
Administrative Agent to exercise, in its discretion, any rights and remedies, or
any combination thereof, which may then be available, since it is the intent and
purpose of each Pledgor that the obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances. Notwithstanding
any foreclosure of the lien of any deed of trust or security agreement with
respect to any or all of any real or personal property secured thereby, whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure, each
Pledgor shall remain bound under this Pledge Agreement.

(e) (1) Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document, until full and final payment of the Obligations,
each Pledgor hereby waives with respect to the Borrower and its respective
successors

Form of Pledge Agreement
H-7

--------------------------------------------------------------------------------



and assigns (including any surety) and any other party any and all rights at law
or in equity, to subrogation, to reimbursement, to exoneration, to contribution,
to setoff or to any other rights that could accrue to a surety against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker and
which such Pledgor may have or hereafter acquire against the Borrower or any
other party in connection with or as a result of the Borrower's execution,
delivery and/or performance of the Credit Agreement or any other Loan Document.
Each Pledgor agrees that it shall not have or assert any such rights against the
Borrower or the Borrower's successors and assigns or any other Person (including
any surety), either directly or as an attempted setoff to any action commenced
against such Pledgor by the Borrower (as borrower or in any other capacity) or
any other Person until all Obligations have been fully and finally repaid to the
Administrative Agent. Each Pledgor hereby acknowledges and agrees that this
waiver is intended to benefit the Administrative Agent and shall not limit or
otherwise affect any of the Borrower's liability hereunder, under any other Loan
Document to which the Borrower is a party, or the enforceability hereof or
thereof.

(2) To the extent any waiver of subrogation contained in subparagraph (e)(1) is
unenforceable, each Pledgor shall, until the Obligations shall have been paid in
full and the Commitments shall have terminated and all Letters of Credit shall
have expired or been terminated or canceled, withhold exercise of (a) any claim,
right or remedy, direct or indirect, that such Pledgor now has or may hereafter
have against the Borrower or any of its assets in connection with this Pledge
Agreement or the performance by such Pledgor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (i)
any right of subrogation, reimbursement or indemnification that such Pledgor now
has or may hereafter have against the Borrower, (ii) any right to enforce, or to
participate in, any claim, right or remedy that the Administrative Agent or the
Lenders now has or may hereafter have against the Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by the Administrative Agent, and (b) any right of contribution
such Pledgor may have against any Guarantor. Each Pledgor further agrees that,
to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such Pledgor
may have against the Borrower or against any collateral or security, and any
rights of contribution such Pledgor may have against any Guarantor, shall be
junior and subordinate to any rights the Administrative Agent or Lenders may
have against the Borrower, to all right, title and interest the Administrative
Agent may have in any such collateral or security, and to any right the
Administrative Agent may have against such Guarantor. The Administrative Agent,
on behalf of Lenders, may use, sell or dispose of any item of collateral or
security as it sees fit without regard to any subrogation rights any Pledgor may
have, and upon any such disposition or sale any rights of subrogation the
Pledgors may have shall terminate. If any amount shall be paid to any Pledgor on
account of any such subrogation, reimbursement or indemnification rights at any
time when all Obligations shall not have been paid in full, such amount shall be
held in trust for the Administrative Agent on

Form of Pledge Agreement
H-8

--------------------------------------------------------------------------------



behalf of the Lenders and shall forthwith be paid over to the Administrative
Agent for the benefit of the Lenders to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the Credit
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement and to make Credit Extensions thereunder, each Pledgor
represents and warrants unto the Administrative Agent and each Lender as set
forth in this Article III.

SECTION 3.1. Organization, etc. Such Pledgor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification and
where failure to do so would have a Material Adverse Effect; and has full power
and authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its obligations under this Pledge Agreement
and each of the other Loan Documents to which it is a party and to own, hold
and, if applicable, lease its property and to conduct its business substantially
as currently conducted by it the absence of which would have a Material Adverse
Effect.

SECTION 3.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by such Pledgor of this Pledge Agreement and each of the other
Loan Documents to which it is a Party, are in each case within its powers, have
been duly authorized by all necessary action, and do not

(a) contravene any of such Pledgor's Organization Documents;

(b) contravene any contractual restriction binding on or affecting such Pledgor
which contravention would have a Material Adverse Effect;

(c) except where such contravention is not reasonably expected to have a
Material Adverse Effect, contravene (i) any court decree or order binding on or
affecting any such Person or (ii) any Law binding on or affecting such Pledgor;
or

(d) except where such Lien is not reasonably expected to have a Material Adverse
Effect, result in, or require the creation or imposition of, any Lien on any of
such Pledgor's properties (except as contemplated by this Pledge Agreement).

SECTION 3.3. Government Approval, Regulation, etc. Except as required by Gaming
Law, no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than those that have
been, or on the Effective Date will be, duly obtained or made and which are, or
on the Effective Date will be, in full force and effect) is required for the due
execution, delivery or performance by such Pledgor of this Pledge Agreement.

Form of Pledge Agreement
H-9

--------------------------------------------------------------------------------



SECTION 3.4. Validity, etc. This Pledge Agreement will, upon the due execution
and delivery hereof, constitute, the legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms (except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally and by
principles of equity).

SECTION 3.5. Ownership, No Liens, etc. Such Pledgor is the legal and beneficial
owner of, and has good and marketable title to (and has full right and authority
to pledge and assign) the Collateral identified on Schedule 1, free and clear of
all liens, security interests, options, or other charges or encumbrances, except
Liens permitted by the Credit Agreement that are not for borrowed money.

SECTION 3.6. Valid Security Interest. Upon the filing of the UCC-1 financing
statements in the locations specified in Schedule 2 listing the Administrative
Agent as the secured party, the applicable Pledgor as debtor and describing the
Collateral, the Administrative Agent will have a valid, perfected, first
priority security interest in the Collateral and all proceeds thereof securing
the Secured Obligations. Other than such filing, no other action will be
necessary to perfect such security interest.

SECTION 3.7. Authorization, Approval, etc. No authorization, approval, or other
action by, and no notice to or filing with, any governmental authority,
regulatory body or any other Person is required

(a) for the pledge by such Pledgor of any Collateral pursuant to this Pledge
Agreement or for the execution, delivery, and performance of this Pledge
Agreement by such Pledgor, except for such authorizations, approvals, actions,
notices and filings as have been obtained, taken or made,

(b) for the exercise by the Administrative Agent of the voting or other rights
provided for in this Pledge Agreement except as may be required by Gaming Laws,
or

(c) for the disposition of Collateral and exercise of other remedies under this
Pledge Agreement, except as may be required by Gaming Laws and by laws affecting
the offering and sale of securities generally.

ARTICLE IV

COVENANTS

SECTION 4.1. Affirmative Covenants. Each Pledgor agrees with the Administrative
Agent and each Lender that until all Obligations have been indefeasibly paid and
performed in full, in cash and the Termination of All Future Commitments, such
Pledgor will perform or cause to be performed the obligations set forth in this
Section 4.1.

SECTION 4.1.1. Protect Collateral; Further Assurances, etc. Such Pledgor agrees
and covenants that, except as permitted by the Credit Agreement, it will not
sell, assign, transfer, pledge, or encumber in any other manner the Collateral
(except in favor of the Administrative Agent hereunder). Such Pledgor will
warrant and defend the right and title herein granted unto

Form of Pledge Agreement
H-10

--------------------------------------------------------------------------------



the Administrative Agent in and to the Collateral (and all right, title, and
interest represented by the Collateral) against the claims and demands of all
other Persons whomsoever. Such Pledgor agrees that at any time, and from time to
time, at the expense of such Pledgor, such Pledgor will promptly execute and
deliver all further instruments, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in accordance with the terms hereof, with respect
to any Collateral. Without limitation of the foregoing, each Pledgor agrees to
assist the Administrative Agent in obtaining all approvals of any Gaming Board
or other Governmental Authority that are required by Law for or in connection
with any action or transaction contemplated by this Pledge Agreement and, at the
Administrative Agent's request after and during the continuance of an Event of
Default, to prepare, sign and file with the appropriate Gaming Board the
transferor's portion of any application or applications for consent to the
transfer of control thereof necessary or appropriate under applicable Gaming
Laws for approval of any sale or transfer of the Collateral pursuant to the
exercise of the Administrative Agent's remedies hereunder and under the Loan
Documents.

SECTION 4.1.2. Continuous Pledge. Such Pledgor will, at all times, keep pledged
to the Administrative Agent pursuant hereto all Collateral owned by it, all
Dividends (other than dividends permitted to be paid pursuant to Section 2.4)
and Distributions with respect thereto and all other Collateral and other
securities, instruments, proceeds, and rights from time to time received by or
distributable to such Pledgor in respect of any Collateral and will not permit
any Issuer to issue new interests which shall not have been immediately duly
pledged hereunder on a first priority perfected basis.

SECTION 4.1.3. Voting Rights and Distributions. Unless and until an Event of
Default shall have occurred and be continuing, such Pledgor shall be entitled
(i) to receive and apply for its own account distributions or other amounts paid
on account of the Collateral and (ii) to vote its Collateral and to otherwise
exercise its ownership right pursuant to the applicable Organization Documents;
provided, however, that no vote shall be cast or action taken which would be
inconsistent with or violate any provision of the Credit Agreement, or this
Pledge Agreement.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby irrevocably appoints the Administrative Agent as such Pledgor's
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time in the
Administrative Agent's discretion, after the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement, including, without limitation,

Form of Pledge Agreement
H-11

--------------------------------------------------------------------------------

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral.

Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Administrative Agent May Perform. If any Pledgor fails to perform
any agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the expenses of the Administrative
Agent incurred in connection therewith shall be payable by such Pledgor pursuant
to Section 6.5.

SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, however, the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral, if it takes such action for that purpose as any Pledgor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Event of Default, but failure of the Administrative Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. Subject to applicable Gaming Laws, if an Event of
Default shall have occurred and be continuing:

Form of Pledge Agreement
H-12

--------------------------------------------------------------------------------

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
U.C.C. (whether or not the U.C.C. applies to the affected Collateral) and also
may, without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent's offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. Each Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days' prior notice to such Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(b) The Administrative Agent may

(i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the lien and security interest hereunder,

(ii) notify the parties obligated on any of the Collateral to make payment to
the Administrative Agent of any amount due or to become due thereunder,

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

(iv) endorse any checks, drafts, or other writings in any Pledgor's name to
allow collection of the Collateral,

(v) take control of any proceeds of the Collateral, and

(vi) execute (in the name, place and stead of any Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

The Administrative Agent acknowledges and agrees that the prior approval of the
Nevada Gaming Commission must be obtained before any foreclosure or transfer
(except back to the applicable Pledgor) of the possessory security interest in
Collateral consisting of equity securities of a Person licensed by the Nevada
Gaming Commission and before any other resort to such equity securities or other
enforcement of the security interest in such equity securities may occur.

Form of Pledge Agreement
H-13

--------------------------------------------------------------------------------



SECTION 6.2. Securities Laws. If the Administrative Agent shall determine to
exercise its right to sell all or any of the Collateral pursuant to Section 6.1,
each Pledgor agrees that, upon request of the Administrative Agent, such Pledgor
will, at its own expense:

(a) execute and deliver, and cause its Subsidiaries and their directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the opinion of the Administrative Agent, advisable to register such
Collateral under the provisions of the Securities Act of 1933, as from time to
time amended (the "Securities Act"), and to cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

(b) use its best efforts to qualify the Collateral under the state securities or
"Blue Sky" laws and to obtain all necessary governmental approvals for the sale
of the Collateral, as requested by the Administrative Agent;

(c) cause each such issuer to make available to its security holders, as soon as
practicable, an earnings statement that will satisfy the provisions of
Section 11(a) of the Securities Act; and

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

SECTION 6.3. Compliance with Restrictions; Compliance with Gaming Laws. Each
Pledgor agrees that in any sale of any of the Collateral whenever an Event of
Default shall have occurred and be continuing, the Administrative Agent is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and such Pledgor further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Administrative
Agent be liable nor accountable to such Pledgor for any discount allowed by the
reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction. Notwithstanding any other provisions of this Pledge
Agreement, the Administrative Agent shall not foreclose on, sell, transfer or
otherwise dispose of or exercise any right to vote or consent with respect to
any of the Collateral or take any other action that would affect the
operational, voting or other control of the Collateral, unless such action is
taken in accordance with all applicable Gaming Laws.

Form of Pledge Agreement
H-14

--------------------------------------------------------------------------------



SECTION 6.4. Application of Proceeds. All cash proceeds, together with
liquidated damages paid pursuant to Section 6.2, if any, received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Administrative Agent, be held by the Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Administrative Agent pursuant to
Section 9.07 of the Credit Agreement and Section 6.5) in whole or in part by the
Administrative Agent against, all or any part of the Secured Obligations in
accordance with the provisions of the Credit Agreement.

Any surplus of such cash or cash proceeds held by the Administrative Agent and
remaining after payment in full in cash of all the Secured Obligations and the
Termination of All Future Commitments, shall be paid over to the Borrower, or to
whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.5. Indemnity and Expenses. Each Pledgor hereby agrees to indemnify and
hold harmless the Administrative Agent from and against any and all claims,
losses, and liabilities arising out of or resulting from this Pledge Agreement
(including enforcement of this Pledge Agreement), except claims, losses, or
liabilities resulting from any Secured Party's gross negligence or wilful
misconduct. Upon demand, the Pledgors will pay to the Administrative Agent the
amount of any and all reasonable expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents, which the
Administrative Agent may incur in connection with:

(a) the administration of this Pledge Agreement;

(b) the custody, preservation, use, or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;

(c) the exercise or enforcement of any of the rights of the Administrative Agent
hereunder; or

(d) the failure by such Pledgor to perform or observe any of the provisions
hereof.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Pledge Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 7.2. Amendments, etc. No amendment to or waiver of any provision of this
Pledge Agreement nor consent to any departure by the Pledgor herefrom shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent (on behalf of the Lenders or the Required Lenders, as the
case may be), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
however, that any amendment to this Agreement that is in substantially the same
form

Form of Pledge Agreement
H-15

--------------------------------------------------------------------------------



as Exhibit A hereto shall be effective when signed by only the Administrative
Agent and the Additional Grantor (as defined therein).

SECTION 7.3. Protection of Collateral. The Administrative Agent may from time to
time, at its option, perform any act which the Pledgors agree hereunder to
perform and which any Pledgor shall fail to perform after being requested in
writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Administrative Agent may from time to time take any other action which the
Administrative Agent reasonably deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein.

SECTION 7.4. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including telegraphic communication)
and, if to a Pledgor, mailed or telecopied or delivered to it, addressed to it
at the address of such Pledgor specified in Item B of Attachment I hereto, if to
the Administrative Agent, mailed or telecopied or delivered to it, addressed to
it at the address of the Administrative Agent specified in the Credit Agreement.
All such notices and communications shall be deemed to have been properly given
(i) if hand delivered with receipt acknowledged by the recipient, upon receipt;
(ii) if mailed, upon the fifth Business Day after the date on which it is
deposited in registered or certified mail, postage prepaid, return receipt
requested or (iii) if by Federal Express or other nationally-recognized express
courier service with instructions to deliver on the following Business Day, on
the next Business Day after delivery to such express courier service. Notices
and other communications may also be properly given by facsimile but shall be
deemed to be received upon automatic facsimile confirmation of receipt thereof
by the intended recipient's machine with the original of such notice or
communication to be given in the manner provided in the second sentence of this
Section; provided, however, that the failure to deliver a copy in accordance
with the second sentence of this Section shall not invalidate the effectiveness
of such facsimile notice.

SECTION 7.5. Section Captions. Section captions used in this Pledge Agreement
are for convenience of reference only, and shall not affect the construction of
this Pledge Agreement.

SECTION 7.6. Severability. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.

SECTION 7.7. Counterparts. This Pledge Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

SECTION 7.8. Regulatory Matters. The Administrative Agent, on behalf of the
Secured Parties, acknowledges and agrees that:

Form of Pledge Agreement
H-16

--------------------------------------------------------------------------------

(a) In the event that the Administrative Agent exercises one or more of the
remedies set forth in Article IV of this Pledge Agreement, including but not
limited to reregistration of the Collateral pursuant to applicable Gaming Laws,
such exercise of remedies would be deemed a separate transfer of the Collateral
and would require the separate and prior approval of the applicable Gaming Board
pursuant to applicable Gaming Laws as in effect on the date hereof.

(b) The approval by the applicable Gaming Boards of this Pledge Agreement shall
not act or be construed as the approval, either express or implied, for the
Administrative Agent to take actions or steps provided for in this Pledge
Agreement for which prior approval of any Gaming Board is required, without
first obtaining such prior and separate approval of such Gaming Board to the
extent then required by applicable Law.

SECTION 7.9. Integration. This Pledge Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Pledge Agreement and those of the Credit Agreement, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in this Pledge Agreement shall not be deemed a conflict with the Credit
Agreement.

SECTION 7.10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, the LAW OF THE STATE OF NEVADA applicable to agreements made
and to be performed entirely within such State; PROVIDED THAT THE ADMINISTRATIVE
Agent AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

SECTION 7.11. Waiver of Jury Trial. EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Form of Pledge Agreement
H-17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

BOYD GAMING CORPORATION,
a Nevada corporation


By: _____________________________
Name: Paul J. Chakmak
Title: Executive Vice President, Treasurer and
Chief Financial Officer

CALIFORNIA HOTEL AND CASINO,
a Nevada corporation


By: _____________________________
Name: Paul J. Chakmak
Title: Executive Vice President and
Chief Financial Officer

COAST CASINOS, INC.,
a Nevada corporation


By: _____________________________
Name: Paul J. Chakmak
Title: Executive Vice President and
Chief Financial Officer

BOYD LOUISIANA, L.L.C.,
a Nevada limited liability company


By: _____________________________
Name: Paul J. Chakmak
Title: Authorized Signer

Form of Pledge Agreement
H-18

--------------------------------------------------------------------------------

BOYD KENNER, INC.,
a Louisiana corporation


By: _____________________________
Name: Paul J. Chakmak
Title: Executive Vice President and
Chief Financial Officer

BOYD SHREVEPORT, L.L.C.,
a Louisiana limited liability company

By: BOYD KENNER, INC., a Louisiana corporation, its sole member

By: _____________________________
Name: Paul J. Chakmak<
Title: Executive Vice President and Chief Financial Officer

BOYD RED RIVER, L.L.C.,
a Louisiana limited liability company

By: BOYD GAMING CORPORATION, a Nevada corporation, its sole member

By: _____________________________
Name: Paul J. Chakmak
Title: Executive Vice President and Chief Financial Officer

BANK OF AMERICA, N.A., as Administrative Agent


By: _____________________________
Name: __________________________
Title: ___________________________

Form of Pledge Agreement
H-19

--------------------------------------------------------------------------------



EXHIBIT A

AMENDMENT NO. __ TO PLEDGE AGREEMENT

This Amendment No. __ to Pledge Agreement (this "Amendment"), dated as of
__________, 20__, relates to the Security Agreement dated as of May 24, 2007 (as
amended to date, the "Agreement") executed by Boyd Gaming Corporation (the
"Borrower") and the Subsidiaries of the Borrower parties thereto as Pledgors
(collectively, the "Pledgors") in favor of Bank of America, N.A. (the
"Administrative Agent"), as agent for the benefit of the Administrative Agent
and the Secured Parties (as defined in the Credit Agreement as hereinafter
defined).

In compliance with Section 6.13 of the Credit Agreement dated as of May 24, 2007
(as amended, modified, supplemented or restated from time to time, the "Credit
Agreement") among the Borrower, the Administrative Agent and the Lenders, [and
in conjunction with the execution by the parties hereto of the Amendment to
Guaranty dated of even date herewith,] _________________ (the "Additional
Pledgor") and the Administrative Agent hereby agree as follows (capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement):

1. Amendment. The Agreement is hereby amended to add as a party, and more
specifically, as a Pledgor, thereunder, the Additional Pledgor.

2. Representations and Warranties. The Additional Pledgor represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties of a Pledgor contained in the Agreement (a) is
hereby made by the Additional Pledgor as of the date hereof except to the extent
such representations and warranties relate to an earlier date, and (b) is true
and correct as to the Additional Pledgor as of the date hereof except to the
extent such representations and warranties relate to an earlier date. Attached
hereto are all appropriate Schedules to the Agreement reflecting information
relating to the Additional Pledgor.

3. Grant of Security Interest. The Additional Pledgor, to secure the complete
and timely payment, observance and performance of all of its Obligations at any
time arising under or in connection with the Guaranty, the Agreement and each
other Loan Document to which it is a party, hereby assigns and pledges to the
Administrative Agent, and hereby grants to the Administrative Agent for its
benefit and the benefit of the Lenders, a security interest and lien under the
Agreement, in all of the Additional Pledgor's right, title and interest in and
to the Collateral (as defined in the Agreement), subject to Permitted Liens,
whether now owned or existing or hereafter arising or acquired and wheresoever
located together in each instance, with all accessions and additions thereto,
substitutions therefor, and replacements, proceeds and products thereof.

4. Assumption of Rights, Obligations and Liabilities. The Additional Pledgor
assumes all of the rights, obligations and liabilities of a Pledgor under the
Agreement and agrees to be bound thereby as if the Additional Pledgor were an
original party to the Agreement.

Form of Pledge Agreement
H-20

--------------------------------------------------------------------------------



5. Effectiveness. This Amendment shall become effective on the date hereof upon
the execution hereof by the Additional Pledgor and the Administrative Agent and
delivery hereof to the Administrative Agent.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to principles
of conflicts of laws.






By:
Title:



Notice Address:

Attention:

BANK OF AMERICA, N.A., as Administrative Agent


By:
Title:

Form of Pledge Agreement
H-21

--------------------------------------------------------------------------------

SCHEDULE 1

Pledgor

Issuer

Certificate No.

No. of Shares

Boyd Gaming Corporation

California Hotel and Casino, a Nevada corporation

164

1,000

Coast Casinos, Inc., a Nevada corporation

1

1,000

Boyd Louisiana L.L.C., a Nevada limited liability company

1

99.0%

Par-A-Dice Gaming Corporation, an Illinois corporation

38

9,308,535

Boyd Tunica, Inc., a Mississippi corporation

2

5,000

Blue Chip Casino, LLC, an Indiana limited liability company

3

100 Units

Boyd Kenner, Inc., a Louisiana corporation

1

1,000

Boyd Louisiana Racing, Inc., a Louisiana corporation

1

1,000

Boyd Red River, L.L.C., a Louisiana limited liability company

1

100 Units

California Hotel and Casino, a Nevada corporation

Echelon Resorts LLC, a Nevada limited liability company

1

100%

M.S.W., Inc., a Nevada corporation

1

1,000

Sam-Will, Inc., a Nevada corporation

1

2,500

California Hotel Finance Corporation, a Nevada corporation

1

2,500

Coast Casinos, Inc., a Nevada corporation

Coast Hotels and Casinos, Inc., a Nevada corporation

3

1,000

Boyd Louisiana L.L.C., a Nevada limited liability company

Treasure Chest Casino, L.L.C., a Louisiana limited liability company

18

8,500 (85%)

Boyd Kenner, Inc., a Louisiana corporation

Boyd Shreveport, L.L.C., a Louisiana limited liability company

1

100 Units

 

Boyd Louisiana L.L.C., a Nevada limited liability company

2

1.0%

Treasure Chest Casino, L.L.C., a Louisiana limited liability company

3

1,500 (15%)

Schedule 1
H-22

--------------------------------------------------------------------------------



Boyd Shreveport, L.L.C., a Louisiana limited liability company

Red River Entertainment of Shreveport Partnership in Commendam, a Louisiana
partnership in commendam

1

99%

Boyd Red River, L.L.C., a Louisiana limited liability company

Red River Entertainment of Shreveport Partnership in Commendam, a Louisiana
partnership in commendam

3

1.0%

Boyd Louisiana Racing, Inc., a Louisiana corporation

Boyd Racing, L.L.C., a Louisiana limited liability company

1

100 Units

Schedule 1
H-23

--------------------------------------------------------------------------------

SCHEDULE 2

To Pledge Agreement

Financing Statement Filing Locations

Secretary of State of Nevada

Boyd Gaming Corporation
California Hotel and Casino
Coast Casinos, Inc.
Boyd Louisiana L.L.C.

Secretary of State of Louisiana

Boyd Kenner, Inc.
Boyd Shreveport, L.L.C.
Boyd Red River, L.L.C.
Boyd Louisiana Racing, Inc.

Form of Pledge Agreement
H-24

--------------------------------------------------------------------------------

